Case 2:20-cv-00015-JRG Document 1 Filed 01/21/20 Page 1 of 55 PageID #: 1




                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF
                          TEXAS MARSHALL DIVISION


                                       $
MONARCH NETWORKING                     s    Civil Action No.
SOLUTIONS LLC                          $
                                       $
           Plaintiff,                  $    Jury Trial Requested
                                       $
      v                                $
                                       $
CISCO SYSTEMS,INC.;                    $
CHARTER COMMUNICATIONS, INC.           $
                                       $
            Defendants.                $
                                       $
                                       $




                  COMPLAINT FOR PATENT INFRINGEMENT
Case 2:20-cv-00015-JRG Document 1 Filed 01/21/20 Page 2 of 55 PageID #: 2




TO THE HONORABLE JUDGE OF SAID COURT:

     Plaintiff, Monarch Networking Solutions LLC ("Monarch"), for its Complaint                against

Defendants Cisco Systems, Inc. (ooCisco") and Charter Communications, Inc. ("Charter"), requests

a   trial by jury and alleges as follows upon actual knowledge with respect to itself and its own acts

and upon information and belief as to all other matters:

                                      NATURE OF THE ACTION

      l.   This is an action for patent infringement. Monarch alleges that Cisco infringes U.S. Patent

Nos.8,451,844 ("the'844 Patent"),8,451,845 ("the'845 Patent-),9,019,965 ("the'965 Patent"),

and 8,130,775 ("the '775 Patent"), (collectively, the "Asserted Patents"), copies of which are

attached hereto as Exhibits    A-D. In addition, Monarch alleges that Charter infringes the '844 and

'845 Patents,

      2.   Monarch alleges that Cisco directly and indirectly infringes the Asserted Patents by

making, using, offering for sale, selling and/or importing the Cisco Accused Products described

below. Monarch further alleges that Cisco induces the infringement of other third parties, including

Charter, through their use     of the Cisco Accused Products as directed by Cisco' Monarch       seeks

damages and other relief for Cisco's infringement of the Asserted Patents.

      3.   Monarch alleges that Charter directly and indirectly infringes one or more of the Asserted

Patents by making, using, offering     for sale, selling and/or importing the Cisco Accused Products

and/or Charter Accused Products described below as part of Charter's networks.

                                              THE PARTIES

      4.   Monarch is a limited liability company organized under the laws of California with its

principal place of business at 4 Park Plaza, suite 550, Irvine, cA92614.

      5.   Monarch is the assignee and ownerof the'844 Patent,'845 Patent,'965 Patent,and'775

Patent through assignment as follows: 71212013 assignment from France Telecom              to Orange;
gl2ll20l7 assignment from       Orange to Transpacific IP Group Limited; 312912019 assignment from

Transpacific IP Group Limited to Acacia Research Group LLC ("Acacia"); and                 llll8l20l9
assignment from Acacia to Monarch Networking Solutions LLC.


                                                      2
Case 2:20-cv-00015-JRG Document 1 Filed 01/21/20 Page 3 of 55 PageID #: 3




   6.    On September 6, 2}lg, Slingshot Technologies, LLC, filed a complaint in Delaware

Chancery Court seeking      to rescind the sales transaction that led to Acacia's (and subsequently
Monarch's) acquisition of the Asserted Patents. Acacia vigorously denies the allegations in the

Slingshot lawsuit, and Monarch's ownership of the patents is intact until such point, if ever, that

Slingshot succeeds on the merits of its lawsuit. Nevertheless, out of an abundance of caution,

Monarch herein discloses the existence of that lawsuit.

   7. On information and belief, Defendant        Cisco is a corporation organized under the laws of

California with its principal place of business at 170 W. Tasman Dr., San Jose, CA 95134. Cisco

is registered to do business in the state of Texas. Cisco has appointed the Prentice-Hall Corporation

System,    lnc,2l1   E. 7th St., Suite 620, Austin, TX 78701 as its agent for service of process.

    8.    On information and belief, Cisco maintains regular and established places of business and

does business in Texas and in the Eastern District of Texas, inter alia, at its campus at 2250 East

President George Bush Tumpike, Richardson, Texas 75082, and at its data center at2260 Chelsea

Blvd., Allen, Texas 75013. Cisco's Richardson and Allen facilities were appraised and taxed

together by the Collin County Appraisal District           in   2019 at   a   combined value   of   over

$300,000,000.
    g.    By registering to conduct business in Texas and by having facilities where it regularly

conducts business in this District, Defendant Cisco has a permanent and continuous presence in

Texas and a regular and established place of business in the Eastern District of Texas.

    10.   On information and belief, Defendant Charter Communications, Inc. is a corporation

organized under the laws of Delaware with its principal place of business at 400 Atlantic Street,

Stamford, CT 06901. Charter is registered to do business in the State of Texas. Charter has

appointed the Corporation Service Company DBA Csc-Lawyers              Inco,2ll   E. 7th St. Suite 620,

Austin, TX 78701 as its agent for service of process.

    I 1. On information and belief, Charter maintains regular and established places       of business

and does business in Texas and in the Eastern District of Texas, inter alia, at its retail locations at




                                                      J
Case 2:20-cv-00015-JRG Document 1 Filed 01/21/20 Page 4 of 55 PageID #: 4




2430 S I-35E Suite 180 Denton, TX76210;3555 Legacy Drive Frisco, TX75034; and 700 Alma

Dr #l0l-103 Plano, TX 75075.

    l2.By registering to conduct      business in Texas and by having facilities where      it regularly

conducts business in this District, Defendant Charter has a permanent and continuous presence in

Texas and a regular and established place of business in the Eastern District of Texas.

                                             JURISDICTION

    13. This is an action arising under the patent laws of the United States, 35 U.S'C. $$     I,   e/ seq.


Accordingly, this Court has subject matter jurisdiction pursuant to 28 U.S.C. $$     l33l   and 1338(a).

    14. This Court has personal    jurisdiction over Cisco due, inter alia,to its continuous presence

in, and systematic contact with, this judicial district and its registration in Texas and domicile in

this judicial district. Cisco is subject to this Court's jurisdiction pursuant to due process and/or the

Texas Long Arm Statute due at least to its substantial business in this State and
                                                                                  judicial district,

including at least part of its past infringing activities, regularly doing or soliciting business at its

Richardson and Allen facilities, and engaging in persistent conduct and/or deriving substantial

revenue from goods and services provided to customers in the State of Texas, including in the

Eastem District of Texas. Cisco directly and/or through subsidiaries or intermediaries (including

distributors, retailerso and others), has committed and continues to commit acts of infringement in

this judicial district by, among other things, making, using, importing, offering for sale, and/or

selling products and/or services that infringe the Asserted Patents.

    1   5. This Court has personal jurisdiction over Charter due, inter alia, to its continuous presence

in, and systematic contact with, this judicial district and its registration in Texas and domicile in

this judicial district. Charter is subject to this Court's jurisdiction pursuant to due process and/or

the Texas Long Arm Statute due at least to its substantial business in this State and
                                                                                      judicial district,

including at least part of its past infringing activities, regularly doing or soliciting business at its

Denton, Frisco, and/or Plano facilities, and engaging          in   persistent conduct and/or deriving

 substantial revenue from goods and services provided to customers in the State of Texas, including

 in the Eastern District of Texas. Charter directly and/or through subsidiaries or intermediaries

                                                       4
Case 2:20-cv-00015-JRG Document 1 Filed 01/21/20 Page 5 of 55 PageID #: 5




(including distributorso retailers, and others), has committed and continues to commit acts of

infringement in this judicial district by, among other things, making, using, importing, offering for

sale, and/or selling products and/or services that infringe the Asserted Patents,

                                                  VENUE

    16. Venue     is proper in this judicial district pursuant to 28 U.S.C. $$1391(b), (c), (d) and

1400(b) because Cisco and Charter each have a permanent and continuous presence in, have

committed acts of infringement in, and maintain regular and established places of business in this

district. Upon information and belief, Cisco and Charter have each committed acts of direct and

indirect infringement in this judicial district, including using and purposefully transacting business

involving the Cisco Accused Products and Charter Accused Products in this judicial district such

as by sales    to one or more customers in the State of Texas, including in the Eastern District of

Texas, and maintaining regular and established places of business in this judicial district, as set

forth above.

                                                 JOINDER

    17. Cisco and Charter are properly joined as co-defendants in this action under 35 U.S.C. $ 299

because Monarch is asserting its right to relief against Cisco and Charter   jointly, severally, and/or

in the alternative with respect to or arising out of the same transaction, occuruence, or series of

transactions or occurrences relating to the making, using, importing into the United States, offering

for sale, or selling of the same accused products andlor processes including the Cisco Accused

Products, and because Monarch alleges on information and belief that questions of fact common

to all defendants will arise in this action.

                                      FACTUAL ALLEGATIONS
                                               Monarch Patents

    18. The '844Patent, '845 Patent,'965 Patent, and'775 Patentwere       all invented and developed

by engineers at France Telecom in Paris, who was a leader and pioneer in the areas of networking

specific to these patents.




                                                      5
Case 2:20-cv-00015-JRG Document 1 Filed 01/21/20 Page 6 of 55 PageID #: 6




   19. The'844 Patent, entitled "Method of ReceivingaData Packet Coming from an IPv4

Domain in an IPv6 Domain, an Associated Device, and Associated Access Equipment," was duly

and lawfully issued on May 28,2013. Monarch isthe ownerof all right, title, and interestinthe

'844 Patent. The '844 Patent was filed on June 16,2009 as Application No. 13/001,850 and is the

U.S. national phase of the International Patent Application No. PCT/FR2009/051 148, filed on June

16,2009,which claims the benefit of French Application No. 08 54398, filed on June 30, 2008. A

true and correct copy of the '844 Patent is attached hereto as Exhibit A.

   20. The '844 Patent relates to IP telecommunications networks transporting data packets from

a source terminal identified by a source IP address to a destination terminal identified by      a

destination IP address. At least by mid-2008, it was commonly accepted in the IP service provider

community that IPv4 public addresses were going to run out. In anticipation of this problem, IPv6

was developed which supported IPv6 addresses comprising 128 bits, considerably more than the

32-bitlPv4 addresses that had been available previously. However, due to financial, strategic, and

technical reasons linked to managing the complexity of transition and migration from IPv4

networks to IPv6 networkso IPv6 adoption has been slow.

    21. The'844 Patent discloses and claims an improved system to facilitate the migration and

transformation from IPv4 networks to IPv6 networks. This system, described below, addresses

many of the drawbacks detailed above concerning the stateful techniques that were previously

available. The '844 Patent solution provides for stateless translation between addresses used in an

IPv4 domain to addresses used in an IPv6 domain (and vice versa), which provides an improved

solution that permits service operators to migrate      to IPv6   networks without requiring the

complicated state tables required for the Double NAT (or Operator NAT) solutions previously

used to facilitate the implementation of IPv6-to-IPv4 network communication.

    22.The'S44Patentsolution describes how IPv6 addresses are constructed for IPv4 addresses

within a given IPv4 domain. Specifically, an IPv6 address is constructed by concatenating an
operator prefix, an IPv4 address, and an IPv4 port number. Once the IPv6 address has been




                                                   6
Case 2:20-cv-00015-JRG Document 1 Filed 01/21/20 Page 7 of 55 PageID #: 7




constructed, the data packet can use that address so that the packet can be forwarded across an

IPv6 domain

   23.The'845 Patent, entitledooMethod of ReceivingaData Packet in an IPv6 Domain,                    an


Associated Device and an Associated Home Gateway," was duly and lawfully issued on May 28,

2013. Monarch is the owner of all right, title, and interest in the '845 Patent. The '845 Patent issued

from Application No.       13i001   ,907 and is the U.S. national phase of the International Patent
Application No. PCT/FR2009/051228,fi\ed on June 26,2009, which claims priority to French

Application No. 08 54405,fiIed on June 30,2008. A true and correct copy of the '845 Patent is

attached hereto as Exhibit B.

    24.The '845 Patent also relates to IP telecommunication networks transporting data packets

from a source terminal identified by a source IP address to a destination terminal identified by        a


destination Ip address. The '845 Patent discloses and claims an improved system to facilitate the

migration and transformation from IPv4 networks to IPv6 networks. The '845 solution is executed

in a home gateway, which is any equipment for interconnecting a private network and a network

operated by a service provider, the private network being either a home network or a business

network. The solution includes receiving packets that comprise an IPv6 source address and an IPv6

destination address, wherein the IPv6 destination address is constructed by concatenating an IPv6

prefix, an IPv4 destination address and a port number. Based on these addresses, the gateway

determines whether    it   needs   to regularize either of the IPv6 addresses based on the networks to

which the gateway is connected. Once the addresses have been regularized and the packet modified

accordingly, the gateway routes the modified packet to its destination.

    25. The '845 Patent solution constitutes an improvement over prior solutions because it permits

the gateway to transform packets received from an IPv6 domain that includes IPv4 destination

address and port number for delivery on an IPv4 network without being required to maintain state

 for all incoming and outgoing connections, as is required for the Operator NAT solution. It            is


 unnecessary   to store an IPv4 to IPv6      address translation table   or to maintain states relating to

 sessions in the gateway connecting IPv4 domains and IPv6 domains. The elimination of such state


                                                       7
Case 2:20-cv-00015-JRG Document 1 Filed 01/21/20 Page 8 of 55 PageID #: 8




or translation tables improves the operation of the network, providing a more efficient and elegant

solution for interconnecting IPv4 domains with IPv6 domains. This provides an efficient migration

and transformation solution, allowing network operators to effectively address the problem of an

exhausted IPv4 address sPace.

    26.The '965 Patent, entitled "Methods and Devices for Routing Data Packets Between IPv4

and IPv6 Networks," was duly and      lawfully issued on April 28,2015. Monarch is the owner of all

right, title, and interest in the '965 Patent. The '965 Patent was filed on October 20,2010          as


Application No. l31503,070 and is the U.S. national phase of the International Patent Application

No. pCT/FR2010/052229, filed on October 20, 2010, which claims the benefit of                    French

Application No. 09 57709, filed on October 30,2009. A true and correct copy of the'965 Patent

is affached hereto as Exhibit C.

    27.The '965 Patent also relates to the field of IP telecommunication networks transporting

data packets from a source terminal identified by a source IP address          to a destination terminal

identified by a destination IP address. The '965 Patent solution permits operators to connect private

Ipv4 network domains with IPv6 network domains without requiring the operator to maintain state

and translation tables   within its network,   as required by the   prior solutions such as Double NAT,

Operator NAT, and/or DS-Lite.

    28. The '965 Patent solution permits IPv4 packets         in a first IPv4 domain to be routed to

terminals in a second IPv4 domain that is private via an IPv6 domain by using stateless address

translation and encapsulation. One embodiment of the '965 Patent solution is as follows. On

receiving an IPv4 packet from a first IPv4 domain that is destined for a second private IPv4

domain, the terminal constructs a destination IPv6 address by combining an IPv6 prefix and the

 private Ipv4 destination address. Once this address is constructed via stateless translation, the IPv4

 packet is then encapsulated in an IPv6 packet using that constructed IPv6 address. Thereafter, the

 encapsulated packet can be routed through the IPv6 domain to its destination IPv4 domain that is

 private.




                                                       8
Case 2:20-cv-00015-JRG Document 1 Filed 01/21/20 Page 9 of 55 PageID #: 9




   29.The'775 Patent, entitled "Method for Protecting a Pseudo-Wire," was duly and lawfully

issued on March 6,2012. Monarch is the owner of all right,      title, and interest in the'775Patent.

The '775 Patent was filed on February 26,2008 as Application No. 121528,083 and is a Section

371 National Stage    of International Application No.      PCT/FR2008/050324 which claims the

benefit of French Application No. 07 53489, filed on February 26, 2007 . A true and correct copy

of the '775 Patent is attached hereto as Exhibit D.

   30. The '775 Patent relates to packet-switched networks in which data is transmitted in the

form of packets processed by network routers until those packets reach their destination.
Technologies for routing such data packets include, for example, the use of so-called 'opseudo-

wires" as defined by the IETF Pseudo-Wire Emulation Edge-To-Edge (PWE3) group in the

document RFC 3985. Such pseudo-wires emulate a point-to-point link between two pieces of

equipment (e.g, routers) of a packet-switched network based on IP/MPLS technology and enable

data packets   to be transmitted that do not conform to the Internet Protocol, for example data
packets implementing the ATM protocol. For example, when such a pseudo-wire has been set up

between two routers, the input router is able to transmit a data stream routed via the pseudo-wire

to the output router. In this case, the pseudo-wire is composed of links beginning at the input router,

passing through one or more intermediate routers, and terminating at the output router.

    31. As one example where multiple pseudo-wires may be configured in the same network, the

working group PWE3 proposed a solution that backs up the first pseudo-wire set up between an

input router and an output router by using a second pseudo-wire serving as a back-up pseudo-wire

so that, in the event of a fault affecting the output router constituting one end of the first pseudo-

wire, the data packets are routed by the back-up pseudo-wire to a different output router. When

the input router detects a fault in the output router, it triggers switching of the data stream from the

first pseudo-wire to the second pseudo-wire, thus routing the data to a different output router.

However, this use of multiple pseudo-wires has the disadvantage of consuming network resources,

for example processing resources in the network equipment (storage capacity,              computation

capacity, etc.), signaling streams for setting-up two pseudo-wires, and bandwidth, even though the


                                                      9
Case 2:20-cv-00015-JRG Document 1 Filed 01/21/20 Page 10 of 55 PageID #: 10




pseudo-wires may share a portion of the delivery path. This increases the initial time required to

set up the two pseudo-wires, and also increases the restore time in the event   of a fault affecting an

output router, with a negative impact on quality of service.

    32.The'TT5Patentdiscloses and claims improved systems and methods for setting up at least

two pseudo-wires in a manner that avoids or mitigates the drawbacks described above. Rather than

set up two pseudo-wires, each composed of entirely separate links, the '775 Patent enables the two

pseudo wires to effectively share a link for at least a portion of each pseudo-wire, thus reducing or

eliminating consumption of extra network resources that would otherwise be required to set up an

additional link. For example, the'775 Patent teaches an embodiment in which a first pseudo-wire

 is set up between an input router of a packet-switched network and a first output router of said

 packet-switched network, and a second pseudo-wire is set up between the same input router and a

 second output router of the packet-switched network. In this configuration, a first link is configured

 between the input router and an intermediate router that is shared by both the first pseudo-wire and

 the second pseudo-wire. The first pseudo-wire also includes a second link set up between the

 intermediate router and the first output router, and the second pseudo-wire also includes a third

 link set up between the intermediate router and a second output router. This configuration
 technique is noteworthy in that a link is shared by the two pseudo-wires between the intermediate

 router and the input router.

     33. The '775 Patent solution improves upon prior approaches because        it optimizes the   use   of

 network resources, for example bandwidth, between the input router and the intermediate router

 by setting up between them a single link common to the two pseudo-wires. This solution is novel

 and distinct from prior approaches. This solution improves the operation of the network itself by

 making more efficient use of the network's resources. This solution also improves the functioning

 of the equipment that makes up the network, such as cables and routers, by reducing the extent to

 which their physical resources (e.g., bandwidth, processor speed, switching speed, data storage,

 power consumption, and heat dissipation) are taxed by excess signaling.

                                Cisco's Use of the Patented Technolosv


                                                     l0
Case 2:20-cv-00015-JRG Document 1 Filed 01/21/20 Page 11 of 55 PageID #: 11




    34. On information and belief, Cisco makes, uses, sells, and/or offers   to sell in the United

States, and/or imports into the United States various networking equipment including routers and

switches. For example, Cisco makes, useso and sells Cisco 500 Series WPAN Industrial Routers

that support Mapping of Address and Port capabilities for Customer Equipment (MAP-CE). The

MAP-CE capabilities include software on the routers that implement methods of the claimed '844

Patent and/or '845 Patent. These capabilities include performing stateless address translation as

described in RFC 7597 and RFC 7599. Further, the Cisco 500 Series WPAN Industrial Routers

are home gateways because they support connecting a private network of user terminals with a

 service provider network.

    35. Additionally, Cisco makes, uses, and sells ASR 1000 Series Aggregation Services Routers

 (e.g., ASR   l00l-x, ASR 1002-x, ASR l0Ol-HX, ASR 1002-HX, ASR 1004, ASR 1006,              ASR

 1006-X, ASR 1009-X, ASR 1013), ASR 9000 Series Aggregation Services Routers (e,g., ASR

 9006, ASR 9010, ASR 9904, ASR 9906, ASR 9910, ASR 9912, ASR 9922), 1000 Series

 Integrated Services Routers (ISRs) (e.g., ISR   llllX-8P,   ISR ll00-8P, ISR ll00-4P, ISR 1l0l-

 4P, ISR I109-4P, ISR I 109-2P), 4000 Series ISRs (e.g., ISR 4331, ISR 4221, ISR   432l,ISR 4351,

 ISR 4431, ISR 445l,ISR 4461), and their corresponding line cards, interface modules, enhanced

 service modules, network interface modules, integrated services modules (ISMs), and virtual

 services modules (VSMs). These routers are made, used, and sold    with software that implements

 MAP-E (RFC 7597) andlor MAP-T (RFC 7599) border relay capabilities, including those claimed

 by the '844 Patent and'965 Patent.

    36. The ASR Series 9000 routers also support a feature called Virtual Private    LAN Service

 (VPLS) Label Switched Multicast (LSM), which includes support for pseudo-wire configurations

 as claimed by   the '775 Patent. The VPLS LSM solution employs point-to-multipoint (P2MP)
 label-switched paths (LSPs) in the MPLS core to carry broadcast, multicast, and unknown unicast

 traffic for a VPLS domain. The pseudo-wire configurations described by Cisco's documentation

 mirror those claimed by the '775 Patent.




                                                   ll
Case 2:20-cv-00015-JRG Document 1 Filed 01/21/20 Page 12 of 55 PageID #: 12




    37. The Cisco Accused Products include Cisco 500 Series WPAN Industrial Routers, ASR

1000 Series Aggregation Services Routers (e.g., ASR 1001-X, ASR 1002-X, ASR 1001-HX, ASR

1002-HX, ASR 1004, ASR 1006, ASR 1006-X, ASR 1009-X, ASR 1013), ASR 9000 Series

Aggregation Services Routers (e.g., ASR 9006, ASR 9010, ASR 9904, ASR 9906, ASR 9910,

ASR 9912, ASR 9922), 1000 Series Integrated Services Routers (ISRs) (e.g., ISR I I I lX-8P' ISR

 u00-8p, ISR 1100-4P, ISR 1l0l-4P, ISR 1109-4P, ISR l l09-2P),4000 Series ISRs (e.g., ISR
4331, ISR 4221, ISR 4321, ISR 4351, ISR 4431, ISR 4451, ISR 4461), other routetlgateway

products that support MAP-E and/or MAP-T as detailed below, and any conesponding line cards,

 interface modules, enhanced service modules, network interface modules, integrated services

 modules (ISMs), and virtual services modules (VSMs) for the accused routers and/or gateways.

                             Charter's Use of the Patented Technologv

    38. On information and belief, Charter uses, sellso and/or offers to sell in the United States,

 and/or imports into the United States various networking equipment including routers, switches,

 and home gateways. For example and on information and belief, Charter uses Cisco ASR 9000

 Series routers and their corresponding line cards, integrated service modules (ISMs), and virtual

 service modules (VSMs) within its provider network, which implements MAP-T. These ASR

 Series routers are made, used, and sold   with software that implements both MAP-E (RFC 7597)

 and MAP-T (RFC 7599) border relay capabilities, including those claimed by the '844 Patent and

 '965 Patent.

     39. Additionally, Charter uses and induces its customers to use cable modems and/or home

 gateways   within its network to support connecting a private network of user terminals with
 Charter's service provider network. Because Charter implements MAP-T within its network, at

 least some of the cable modems or home gateways supported and/or provisioned by Charter

 support Mapping of Address and Port capabilities for Customer Equipment (MAP-CE). The MAP-

 CE capabilities include software on the cable modems and/or home gateways that implement

 methods    of the claimed '844 Patent and/or '845 Patent. These capabilities include performing
 stateless address translation as described in RFC 7597 andlor RFC 7599.


                                                   t2
Case 2:20-cv-00015-JRG Document 1 Filed 01/21/20 Page 13 of 55 PageID #: 13




   40. Charter provides customers with a list of modems supported on its network at the following

address: https://www.spectrum.net/supporUinternet/compliant-modems-charter-network/.          On

information and belief, one or more of the following cable modems supported on the Charter

network implements the infringing MAP-CE capabilities: Arris 586190, Arris SBG7580, Arris

SBG7580-AC, ASUS CM-32, ASUS CM-32-AC2600, Linksys CG7500, Linksys CM30l6,

Linksys CM3024, Motorola MB762l, Motorola MG7700, Motorola MB8600, Netgear C6900,

Netgear C7000, Netgear CM600, Netgear CM700, Netgear CM1000v2, Arris 586l83, Arris

 SBG6900-AC, ASUS CM-16, Motorola M87420, Motorola MG7540, Motorola MG7550,

Netgear C6250,Netgear CM500, SMC Networks D3CMl604, TP-Link CR500, TP-Link CR700,

 TP-Link TC-7620, Arris 586l4l,     Arris,     BG6400, Arris SBG6580, Arris SBG6580-2, Arris

 SBG6700-AC, D-Link DCM3OI, Linksys CM3008, Motorola M'87220, Motorola MG7310,

 Motorola MG7315, Netgear C3000, Netgear CG3000D, Netgear C3700, Netgear CM400, TP-

 Link TC-7610, TP-Link TC-W7960 , Zoom 53411, Zoom 5345, Zoom 5350, Zoom 5352, Zoom

 5354, Zoom 5360, Zoom 5363, Zyt<el CDA30360,        Aris   386120, Arris 58612l, andlor Netgear

 CMD3IT.

    41.   Finally, Charter requires its business customers to use Charter-issued modems,      See


 hffps://www.spectrumbusiness.net/support/internet/authorized-modems-spectrum-business-

 network ('ospectrum Business Internet customers are required to use Spectrum Business-issued

 modems."). On information and belief, one or more of the Spectrum Business-issued modems

 support the infringing MAP-CE capabilities.

     42.The Charter Accused Products include Arris 5B6190, Arris S8G7580, Arris SBG7580-

 AC, ASUS CM-32, ASUS CM-32_AC2600, Linksys CG7500, Linksys CM3016, Linksys
 CM3024, Motorola MB762l, Motorola MG7700, Motorola MB8600, Netgear C6900, Netgear

 C7000, Netgear CM600, Netgear CM700, Netgear CMl000v2, Arris 586183,            Anis   SBG6900-

 AC, ASUS CM-I6, Motorola }187420, Motorola MG7540, Motorola MG7550, Netgear C6250,

 Netgear CM500, SMC Networks D3CMI604, TP-Link CR500, TP-Link CR700, TP-Link TC-

 7620, Arcis   586l4l, Arris , BG6400, Arris SBG6580, Anis SBG6580-2, Arris SBG6700-AC, D-

                                                    l3
Case 2:20-cv-00015-JRG Document 1 Filed 01/21/20 Page 14 of 55 PageID #: 14




Link DCM30I, Linksys CM3008, Motorola M87220, Motorola MG73l0, Motorola MG7315,
Netgear C3000, Netgear CG3000D, Netgear C3700, Netgear CM400, TP-Link TC-7610,TP-Link

TC-W7960    , Zoom 5341J, Zoom 5345, Zoom       5350, Zoom 5352, Zoom 5354, Zoom 5360' Zoom

 5363, Zyxel CDA30360,       Anis 586120, Arris 586121, Netgear CMD3lT, and Spectrum
Business-issued modems. Charter Accused Products also include Cisco Accused Products that are

used by Charter in its IPv4-to-IPv6 networks.

                                           IIBST COUNT
                            (Infrinsement of U.S. Patent No. 8.451.844)

    43. Monarch incorporates by reference the allegations set forth     in Paragraphs l-42 of this

 Complaint as though fully set forth herein.

    44. Cisco makes, uses, sells, and/or offers to sell in the United States, and/or imports into the

 United States products that directly infringe the'844 Patent, including the above identified Cisco

 Accused Products. Cisco Accused Products infringe at least claim    I of the '844 Patent.

    45. Cisco Accused Products support and implement a method of receiving a data packet from

 an Ipv4 domain   in an Ipv6 domain, said data packet comprising an IPv4 destination address and a

 destination port number. The Cisco Accused Products are configured to use the incoming IPv4

 data packet to generate an IPv6 data packet that includes a newly constructed IPv6 destination

 address formed    from an operator prefix, the IPv4 destination address and destination port
 information. The Cisco Accused Products are designed to route the generated IPv6 data packet

 within an Ipv6 domain using the constructed IPv6 destination address. The ability to generate an

 Ipv6 data packet while retaining the necessary IPv4 address and port information allows stateless

 mapping   of   IPv4-to-IPv6 communications. Specifically, the Cisco Accused Products             are


 configured to support Mapping of Address and Port using both translation and encapsulation

 techniques, conventionally known as MAP-T and MAP-E.

     46. The Cisco Accused Products, for example, include the ASR 1000 Series routers that run

 the IOS XE operating sYstem:




                                                    t4
Case 2:20-cv-00015-JRG Document 1 Filed 01/21/20 Page 15 of 55 PageID #: 15




        The Cisco AgR rooo Series supports Cisco lO5" XE Software, a rnodular operating system with rnodular packaging,
        feature         and          resiliency. The Cisco ASR rooo Series Ernbedded 5ervices Frocessors (E5Ps), which are


Cisco ASR 1000 Series Aggregation Services Routers Data Sheet at 3. Cisco included support for

Mapping of Address and Port using translation (MAP-T) in IOS XE Release 3.8S, which was

released    in approximately November 2012. See Cisco ASR 1000                             Series Aggregation Routers

Release Notes, Cisco IOS             XE Release 35, Release 3.8S Features and Important Notes (listing

"Mapping of Address and Port Using Translation (MAP-T)" as a new feature of 3.8S). Cisco added

support for Mapping of Address and Port using encapsulation (MAP-E) in Release                                  l6.l I of IOS

XE (Gibraltar), published in approximately March 2019.

        . MAp-E-The MAP-E feature in this release complerneots the existing MAP-T cepabilitybyprovidutg
         connectivity to IPv4 hosts auoss IPv6 donairu on CE devices while encapsulahug the odglnal IPva
         paeket. MAP-E also enables napping of address between IPv6 and tPv4 addresses, and acruss toaasport
         Iayer ports. Additionally, the CE device perforrns NAPT44 tr,a$slation bets'eeu a customer private IPv4
                 aad the MAP-E NAT64 kanslstion to ensure that differett CE devicos share a common public
         "dareir
         IPv4  address.


 Release Notes for Cisco ASR 1000 Series, Cisco IOS XE Gibraltar 16.1                           l.x at2.

    47   . The Cisco Accused Products also include the ASR 9000 Series routers that run the IOS XR

 operating system:

     design, incredible ltexibility, and an attrsctive price-to-pedorm 8l]ce bencfmark. The Cisco ASR 9000 Series has a
     wide productporffolio (Figure 1), ranging fom the Cisco ASR 9001 (2 Rack Units [2RU]) to the CiscoASR 9922
     (44RU),wiu1 each slatem designed to pro\,ide trus canier-class r€li€bittyusing the Cisco IOS'XR operating
     slstem , comprehensive system redundancy, and a fullcomplemertof network resiliencyschemes. The Cisco,4SR

 Cisco ASR 9000 Series Aggregation Services Routers Data Sheet at                          l. Cisco included       support for

 MAP-E (without requiring ISMs or VSMs) in Release 5.3.2 of IOS XR, which was released in

 2015

      MAP-E witfuout service modules feahue allows to conftgue Mappilg of Address and Portal-Encapsulation
      Mode (MAP-E) CGN solutiou without selice rnodules (ISM or VSM cards). The CGN applicatiou dilectly
      interacts with the lirre cards to coafigrue MAP-E.


 Release Notes        for Cisco ASR 9000            Series Aggregation Services Routers                 for Cisco IOS XR

 Software Release 5.3.2 at           6l (copyright date of 2015). Cisco included                 support for MAP-E that




                                                                  15
Case 2:20-cv-00015-JRG Document 1 Filed 01/21/20 Page 16 of 55 PageID #: 16




initially required a VSM (Virtualized Service Module) in Release 5.2.2 of IOS XR, which was

released      in2014.

       Mapping of Address and Port-Encapsulation Mode on VSM
                              Mapping of Address and Port-Elcapsulatiou Mode (MAP-E) is a CGN sohrtion that euables a serice providet
                              to erabl; Ipv4 se1ices to IIry6 (customer) sites to which it provides customer prcrnise equipment (CPE) . This
                              approach utilizes stateless IPv4-in-IPv6 elcapsulation to flurrsit lPv6-euabled network infrasmlcnu'e.


Release Notes          for Cisco ASR 9000                 Series Aggregation Services Routers                          for Cisco IOS XR

 Software Release 5.2.2 at 59 (copyright date of 2014). Cisco included support for MAP-E that

 initially required an ISM in Release 4.3.1 of IOS XR.
                                                      lntroducodChanged
        Fcst{re                  Dercription          in flsloaro                Whcrs Documentsd

        Mapping of Address       This featurc wns     Releasc 4.3. I             trmplcmenting the     Carriq Grade lPv6 on Cisco   /OS XB
        and                      intrcduc€d.                                     SoJrlwdrd   chsptct
        Port-EncEpsulation                                                        .   MaPping of Address und Port-Encaptulation Mode
        Mode (MAP-E)
                                                                                  .   Configuring MAP-E on trSM
                                                                                 Refiet Carrier Grade NAT Comnnnds on Cisco IOS XR
                                                                                 Soflware chapler in Ci"rco CSR 9M0 Series Aggregalion
                                                                                 Services floiller CGv6 Comnand Refercnu fot
                                                                                 information on the commands used to configure MAP-E
                                                                                 on lSM.


 Cisco ASR 9000 Series Aggregation Services Router Carrier Grade IPv6 (CGv6) Configuration

 Guide (version 4.3.x) at 8. Cisco included support for MAP-T that initially required an ISM since

 at least 2012:

                  Ciscoo ASR 9000 Sori€s lntegrEted Servics Modul€ (lSM) is a univorsal ssrvico toundation for Cisc,o ASR 9000
                  Aggr€gstion Servic€s Routers. The module provides a highly scalable modulsr s€rvic€s dolivory platform for
                  delivering multiple typ€s of services. Cunently the lntegrated Services Module (Figure 1) supporb the following
                  sorvices:

                      '   Canier Grade Networft Address Translation (NAT): CGN
                      o   Dual-Stack Lite
                      .   Stat€tu| NAT64
                      .   Mapping of Address and Port Translation (MAP-T)


 Cisco ASR 9000 Series Integrated Service Module Data Sheet at                                         l.   Subsequently, Cisco supported

 MAP-T in the ASR 9000 Series Routers without requiring ISM or VSM cards. This integrated

 support for MAP-T in the ASR Series 9000 Routers has existed since at least Release 5.3.2 of IOS

 XR:




                                                                            t6
Case 2:20-cv-00015-JRG Document 1 Filed 01/21/20 Page 17 of 55 PageID #: 17




            .   Rw0isco     IOS XR.RGl,cse 5.3.2, MAP-T is srpportedmly   m   Cisoo   ASR9000HighDcssity l00GE
                E&strgf IitrE€{rdr.


Release Notes        for Cisco ASR 9000            Series Aggregation Services Routers               for Cisco IOS XR
Software Release 5.3.2 at 64 (copyright date of 2015). Thus, on information and belief, since at

least 2015 the Cisco ASR 9000 Series Aggregation Services Routers are capable of implementing

MAP-T and/or MAP-E stateless translations                 as sold,    without requiring any additional ISM or VSM

cards.

    48. The manner in which MAP-E was implemented has been described in RFC 7597 (dated

July 2015), and on information and belief, that implementation has been adopted and incorporated

 by Cisco in the Cisco Accused Products.

                                              MAP-Encapsulation
                                              - Defines Stateless lPv4 in lPv6 Encapsulation based transport
                                              using MAP algorithm
                                              -  Based on lPinlP, 6rd

 Cisco Live! 2016 Presentation, BRKSPG-2300 at 41.

    49. Similarly, the manner in which MAP-T was implemented has been described in RFC 7599

 (dated July 2015), and on information and belief, that implementation has been adopted and

 incorporated by Cisco in the Cisco Accused Products.

                                                  MAP-Translation
                                                  - Defines Stateless NAT64 based transport using MAP algorithm
                                                  - Based on NAT64 divi



 Cisco Live! 2016 Presentation, BRKSPG-2300 at 41.

    50.   The Cisco Accused Products, when operating with either the MAP-E or MAP-T
 functionality, are capable of being used as MAP Border Relays (BR), in which they provide an

 interface between an IPv4 domain and an IPv6 domain, as illustrated in the figures below.




                                                                 l7
Case 2:20-cv-00015-JRG Document 1 Filed 01/21/20 Page 18 of 55 PageID #: 18




        MAP-E : Stateless 464 Encapsulation
                                                              lPv4-over-lPv6
                                                                 tunneling




                                              lPv4
                                                              Border Relay (BR)

                                                               Stateless Tunneling
                                                              function (on routers)

                                                                   - No CGN-
           Subscribers       Providers        lnternet


Cisco Live! 2016 Presentation, BRKSPG-2300 at 38.

   51. This same network topology is generally depicted and described in the MAP-E/MAP-T

descriptions in RFCs 7597 and7599.




                                             18
Case 2:20-cv-00015-JRG Document 1 Filed 01/21/20 Page 19 of 55 PageID #: 19




                            User   litr

                     Pr.ivate IPv4
                            lletwork

               o
               I    I       uan cn
               I   +-----+--------            +
               I   NAqr44 | MAP               I

               I   +-----+                    I

               I          +--------           +
               o                                  -o       /\                      o---------o /    Publ j-c
                                                        ,/  IPvS -on1y \          I MAp \/          IPv4
                                                       (   Network                + Border +-      NetYrork    )
                                                        \ (uap oomalnl /          I netay I \
               o                                  -0       \/                      o---------o
               I
                       MAP CE                              /".
               I   +-----+--------+                    /         '----+--'
               I   NApr4       I   uep
               I+-----+
               I        +--------+
               O---+--------------O
                        I
                            Usex   M
                    Private            1Pv4
                            Network

                                                       Figure 1: Network Topology

 IETFRFC 7597 at8;seealsoIETF RFC7599 atT.Accordingly,theCiscoAccusedProducts,

 operating as a Border Relay and/or Customer Edge device in an IPv6 domain, receive data packets

 from an IPv4 network that include an IPv4 destination address and a destination port number.

     52.IPv4 packets (or Internet Protocol v4 packets), by definition, include IPv4 source and

 destination addresses. These addresses can be interpreted as network addresses or host addresses

 (or both). Additionally, certain IP packets encapsulate higher layer protocols, such as TCP and

 UDP, which rely on port numbers for addressing at that layer of the protocol stack.

    53. To facilitate traffic across MAP domains, the edge devices (Border Relay and Customer

 Edge devices) use mapping rules, referred to in the applicable RFCs as Basic Mapping Rule and

 Forwarding Mapping Rule. In each case, the Mapping Rule requires identification of the following:

 (1) Rule IPv6 prefix; (2) Rule IPv4 prefix; and (3) EA bit length.




                                                                             l9
Case 2:20-cv-00015-JRG Document 1 Filed 01/21/20 Page 20 of 55 PageID #: 20




                                Both mapping        rules share the aame paramelera;
                                o Rule IPv5 preflx (includlng preflx length)
                                o Rule IPv4 prefix (includlng prefix length)
                                o Rule EA-bit length (1n blls)

 IETF RFC 7597 at9. MAP-T relies on this same rule structure

                 5- lla$Iring Rnlee
                     fire llAF-T algorlthmiu nappi:nq :ruleE are lden:ticel to thoee :ln
                     Seettmr 5 of, tb€ !.llP-E Elteclf lcaticrn LRFC?sC?I , vlth the foll'o*lug
                     exception.r ehe fof,wardlng of Ereff;lc to End frmr IFv4 degtlnatisne
                     outglde a !,|AF-T domaln is t,o be E'erfoflBed ea deecribed in tshie
                     doeumeot. inaEeed oE SEcE:ion 5-it of, the UAF-E eBeci:fleation.


 IETF RFC 7599 at8.

    54. Cisco describes in its product literature and in marketing presentations how mapping rules

 are used   to map IPv4 destination            addresses and ports into an IPv6 address                     for both the Basic

 Mapping Rule (BMR) and for the Forward Mapping Rule (FMR). As an example, the BMR

 mapping is described below.

            MAP-E refec to lvlapprng of Address ard Po'rt Encapsulation (MAP-E). The MAP-E feahre enables you lo
            coafigure nap'pitrg nrles for t'anslation betweer IPv4 and IPv6 addresses. Each map'ping of address aad po'rt
            usingMAP-E domain uses a different nrapping nrle. A MAP-E confrguratioa comprises of one basic mapping
            nrle (BMR), ole default mapping nrle @MR), and one or more forwarding mapping rules (FMRs) for each
            MAP-E domain.
            A BMR cotrgures lhe MAP lhl6         address or prefir You can configue only one BMR per IPv6 prcfi:r The
            MAP-E CE uses the BMR to configure ibelf with an IPv4 address, an IPv4 prefx, or a sbared IPv4 address
            from an IPv6 prefix- A BMR caa elso be used fc foruardiag pacteE il such sceoarios wtere an IPv4
            destimtioo address asd a destinatioa port are mapped into aa IPv6 nd&esdprefix. Every MAP-E node (CE
            device is a MAP-E node) must be provisioned with a BMR. The BMR prefix along with the port parameler
            is used as hrurel destinatiou address- You cal use the port-parameters comnrand lo configure port pararneters
            fortheMAP-EBMR

 IP Addressing: NAT Configuration Guide, Cisco IOS XE Gibraltar 16.11.x at 154




                                                                   20
Case 2:20-cv-00015-JRG Document 1 Filed 01/21/20 Page 21 of 55 PageID #: 21




                  Conliguring BR Endpoint Address without modules
                                  Pcrform this a$k to configw tlrc BR Endpoint Addnrg without scnict modulr$.

                  SUMMANY SIIPS

                                  1.   corfigure

                                  2. $rvlcc rgs6 rnJtdncc-rldm'
                                  3, lrn{cdrlb. trtafact-name
                                  4. scrrlcr-|1'pc map{ inrlon€sn%e
                                  6. cp+doorb lyr'4 ercb, tyva ahstffi        cp+dornrb ipr{ prctu' Ip6   dsslp&
                                  G. rharbg-mll,ou   256
                                  7. co$fl$roueport 16
                                  8. bncadpolnt*dms
                                  L cudq cotnult


 Cisco ASR 9000 Series Aggregation Services Router CGv6 Configuration Guide, Release 5.3.x at

 3tt-12.
    55. When a packet is received by a Cisco Accused Product with a destination IPv4 address that

 matches the IPv4 address prefix of a mapping rule, the Cisco Accused Product is programmed to

 construct an IPv6 address for transmitting the packet to a destination at the edge of the IPv6

 domain, where the IPv4 address and port information are recovered and used to route the IPv4

 packet   to its intended destination in an IPv4 domain. On information and belief in the Cisco
 Accused Products, the destination IPv6 address is constructed for MAP-E by concatenating an

 IPv6 prefix and a sequence of Embedded Address (EA) bits, which represent the target IPv4

 address and port number.

               Flgure 3 showe the atructure of the complete MAP IPv6 add"ress as
               specified in this documenE.

               I     nbits           I oblts lsbits I tzs-n-o-sbits                                                 I

               +--------------------+      -----+---------+------           ------+
               I nule rPv6 prefix I EA btts lsubnet rDl         lnterface ID                                        I

                                                                                                                   -+


                                       Figure 3:      MAP IFvS         Address      FormaL

               The Rule Ipv6 prefix is common among all cEs using the same Basic
               Mapping Rule within the MAp dornaln. The EA bit. f1e1d encodee the
               cE-         IPv4 address and      information. The EA bit fleld

 IETF RFC 7597 at 12. The Cisco Accused Products are programmed to use this same IPv6 address

 construction for MAP-T IPv6 addresses that are constructed from IPv4 addresses.                                   ,See   IETF RFC

 7599 at Section 5.




                                                                  2l
Case 2:20-cv-00015-JRG Document 1 Filed 01/21/20 Page 22 of 55 PageID #: 22




    56. The construction                     of an IPv6            address     for MAP-E is depicted graphically below in this

 example from Cisco, which shows how the Cisco Accused Products are configured to support

 packets flowing from an IPv4 private customer through an IPv6 domain.


           3- Packet Flow and Fonruarding: MAP-E

         i'
            i '*Ft' t.tF
                 lPv+Prlv.tr
                                                  NAT'I                                                          TAP BR
                                                                                                                              lPvrLPubllc
                                                                                                                                   rltu6
         'r,.   Cugtomei+lPv6
                                        rPuo prefx= 2001           '!,1,! fl




          1S216801 8888                                    l-t       {At.r


                 '1.1 1   1   8.8.8.8     5000'                                   lhlhil'6t(+is



                                                                                           t I 't 't   8.8.8.8
                                                                                                                          n          lba.rF#tu
                                                                                                                               0



                                                           -!
 Cisco Livet.2016 Presentation, BRKSPG-2300                                          at 49; BRKSPG-2606 at 25-27. This same
 operation occurs in reverse at the Cisco Accused Products operating as a Border Relay when data

 packets are travelling from the Border Relay to the IPv6 domain. As this example illustrates, the

 IPv4 address and port information are encapsulated in the IPv6 address for transmission by the

 Cisco Accused Products across the IPv6 domain from both the customer edge and the border relay

 map nodes.

    57. The EA bits identified in the RFC are used in the Cisco Accused Products to encode the

 destination IPv4 address and destination port.

                    r:nbedded Address {EAX                       blts:
                                                                   TtrE!Pv{ BA-b:EE ln the IFv6 .adtlreeE identlty
                                                                   an rpv4 prefix/addreee (or ErarE thereof) or e
                                                                   ehared :P!r{ edd!.Ess {cir Fart F-h€reof } and B
                                                                   Port Eet ldentifier.

 IETF RFC 7597 at 7. Pursuant to RFC 7597,the EA bit encoding can take three different forms:

 (l)anlPv4prefixaddress; (2)anlPv4address;or(3)asharedlPv4addressandaPortSetldentifier

 (PSID). In the third form, which the Cisco Accused Products are programmed to support, the EA

 bits represent an encoding of both an IPv4 address and a destination port, as claimed. This scenario

 is depicted below:



                                                                                  22
Case 2:20-cv-00015-JRG Document 1 Filed 01/21/20 Page 23 of 55 PageID #: 23




                    I     rbits        I              pbies           I              I       qbits     I
                    +--- ----- -----+--- - - - ------- -- ----- -+                  +------------+
                    I nure :Rr* J rnv* addrees auffir                 I             I uort Set ro I
                    +---------- ---+---------------------+                          +.-- - -- -- - ----+
                    |             32 bita                              I



                                           Fignrr,e   6   c Shared IPv4 Addreeg

 IETF RFC 7597 at 13. The combined Rule IPv4 network address and IPv4 address suffix form the

 IPv4 destination address. The PSID forms the destination port for the packet. The p bits and q bits

 form the EA bits that are included in the destination IPv6 address, and represent an encoding of

 the target IPv4 address and target IPv4 destination port in the Cisco Accused Products.

       58. Additionally, in the Cisco Accused Products, the IPv4 destination address is appended to

 the IPv6 operator prefix as part of the interface ID that forms the MAP IPv6 destination address.

 As illustrated above, the IPv6 address constructed in the Cisco Accused Products is comprised of

 a   Rule IPv6 prefix, EA bits, a subnet ID, and an interface ID. The format of the interface ID, which

 includes the destination IPv4 address, is illustrated below:

                   6. The rPvG rn.terface rd€$tifi.er
                        The lnEerfac€ .identJf i€r forrtet sf a !'tAP node i's deacr:lbed belss-

                                           Ij                r26-n-o-6 bitE              I
                                              ie urre! 32 bi.te              I 16 bitsl
                                           +-- - - --- - t - -            --+-- -- - - --+
                                            I s          I rev4 addceea I rsro           I
                                           +--------+------.----------+- --- ----+
                                            Fi.gure Er IPrr6 rnL€rf,ece Identifi€r


 IETF RFC 7597 at 15; IETF RFC 7599 at 9.

       59. As its name indicates, MAP-E is an IPv4 to IPv6 solution based on encapsulation.

                           Mapping of Addrese and Port with Encapeulation (MAP-E)

               Abstract
                  Thie document deecribes a mechaniem for tranaporLing IPv4 packets
                  acroas an IPv6 network uslng IP encapeulation. It also degcribes                         a
                  generic mechaniem for mapping beLween IPv6 addresses and IPv4
                  addressee as well as transport-layer ports.

 IETF RFC 7597 at 1. Cisco refers to this encapsulation as stateless tunneling, which Cisco
 promotes to its customers as heing advantageous relative to other stateful routing techniques.



                                                                23
Case 2:20-cv-00015-JRG Document 1 Filed 01/21/20 Page 24 of 55 PageID #: 24




         MAP-E : Stateless 464 Encapsulation
                                                                      lPv4-over-lPv6
                                                                         tunneling




                                                    lPv4
                                                                       Border Relay (BR)

                                                                       Stateless Tunneling
                                                                      function (on routers)

                                                                            - No CGN-
             Subscribers         Providers          lnternet


 Cisco Live! 2016 Presentation, BRKSPG-2300 at 38; BRKSPG-2606 at 38. Thus, for MAP-E

 support in the Cisco Accused Products, the received IPv4 packet is encapsulated into an IPv6

 packet that uses the constructed IPv6 destination address. The resulting IPv6 packet is the claimed

 generated IPv6 packet.

    60. MAP-T translates (rather than encapsulates) the incoming IPv4 address information into

 an IPv6 address and then constructs an IPv6 packet using the newly translated addresses.
         in the Mapping    o            and Port with                on   (t{.AF-E)
         specifieation [RFc759?]. The !{AP-T eolutlon differe fsom }IAP-E in
         tbat I{AP-T usea IPv4-IPv5 branBlation, rather than encapeulation. ae
         the foru of lpv6 domaln tranePorE" The translation mode is

 IETF RFC 7599 at 4.

     61. Cisco Accused Products configured as MAP-T Border Relays are programmed to accept

 incoming IPv4 packets, construct destination IPv6 addresses, and forward the resulting packet as

 an IPv6 packet.




                                                   24
Case 2:20-cv-00015-JRG Document 1 Filed 01/21/20 Page 25 of 55 PageID #: 25




          I.4.      IPv4 to fPvS at Ehe          BR

                 A MAP-T BR receiving trPv4 packetE u8ea a longest, maEch IPv4 +
                 traneport-Layer port Lookup to ldentify the target IIIAP-T domain and
                 select the FMR and DMR ruIes. fhe MAP-T BR MUST then compute and
                 apply the IPvG destination addressee from the IPv4 destination
                 addrese and port as per the selected FlttR. The MAP-T BR MUST al6o
                 compute and apply the IPv6 Eource addreeges from the IPv4 source
                 address aa pex Section 5,1" (i.e., using the IFv4 aource and the BR's
                 rPv6 prefi.x, 1t forme an rPv6-embedded IPv4 addresa) " The generic
                 IPv4-to-IPrr6 header tranglation procedurea outlined in IRFC6X45]
                 apply throughout. The resulting IPv5 packets are then paesed to
                 regular IPv6 forwarding.l

 IETF RFC 7599 at 13. Once the IPv6 packet is generated,                          it is routed     through the IPv6 MAP

 domain per standard IPv6 routing mechanisms based on the IPv6 constructed destination address

 that is generated by the Cisco Accused Product.

     62.On information and belief, Charter is a customer of Cisco's that has purchased the Cisco

 Accused Products for use in its network, and to "aid[] Charter's efforts to support IPv6 traffic . . . ."

          SANJOSE, Calif., August 15, 20'l 1          -   Cisco today announced that Charter
          f orn rnu nications, * ead ing cornmu nications a nd enterlain ment ser\tices
                                     [



          prouider and the fourth-largest cable operator in the United States,is deployinrg
          the CiscoGi CRS-3 Carrier Routing System and fisco ASR 9000 Series
          Aggregation Servires Routers to deliven enhanced video, data. voice and mobile
          backhaul services to residential and commerciaI customers.

 https://newsroom.cisco.com/press-release-content?type=webcontent&articleld=452731                                  (last

 visited 11812020).
          .   Use of the Cisco lF NGN architecture aids Charter's efforts   to support lPv6 traffic, necessary to
              support the huge boosl in lP-connected devices used in consumer, lrusiness, nroblle ancf rnachtne-
              to-machine environments.


 https://newsroom.cisco.com/press-release-content?type=webcontent&articleld:452731 (last

 visited 11812020).

     63. Charter engineer,        E. Jordan Gottlieb, presented "Mapping of Address and Port using
 Translation (MAP-T)"             at a North American Network Operators' Group OIANOG)
 meeting/conference. Seehttps:llwww.youtube.com/watch?v:Zmf{HCpfr_w. In that presentation,

 he explained that Charter has implemented                MAP-T within its network.


                                                                25
Case 2:20-cv-00015-JRG Document 1 Filed 01/21/20 Page 26 of 55 PageID #: 26




         MAP-T at Charter Communications
          MAP.T CPE
               .   lmplementations from 5 commercialvendors
                     .   Hardware acceleration from 3
               .   Support for base mapping rule from 16 mapping rules

          MAP.T BR
               .   lmplementation from 3 commercialvendors
               .   150 Gbps per 1U

          Provisioning
               .   Existing provisioning platform extended to suppotl provisioning multiple mapping
                   rules

          Early Field Trial Underway
 Gottlieb, Mapping of Address and Port using Translation (MAP-T) at 14. Additional details of

 Charter's implementation can be found in that presentation.

    64. Mr. Gottlieb (and John Berg), both associated with Charter, assisted in drafting a Mapping

 of Address and Port (MAP) Technical Report for Cablelabs, which "is the result of a cooperative

 effort undertaken at the direction of Cable Television Laboratories, Inc. for the benefit of the cable

 industry and its customers." CL-TR-MAP-VO1-160630 at            I   (2016), The report provides extensive

 details on MAP implementations, as well as highlighting issues of which service providers should

 be aware when designing and implementing MAP within their network.

     65. Charter also highlighted that its network uses customer premises equipment (CPE) from

 five commercial vendors and include support for base mapping rule from 16 mapping                    rules.

 Charter lists     the modems it        supports    for its   network      at the following addresses:
 https://www.spectrumbusiness.net/support/interneVauthorized-modems-spectrum-business-

 network; https://www.spectrum.net/support/internet/compliant-modems-charter-networky'. The
 eRouter specification that was defined by Cablelabs for the cable industry (and to which Cisco

 contributed), requires that current cable modems must comply and support MAP-E and MAP-T as

 defined in RFC 7597 and RFC 7599.




                                                        26
Case 2:20-cv-00015-JRG Document 1 Filed 01/21/20 Page 27 of 55 PageID #: 27




         The eRouter MUST support MAP-E as defined in [RFC 7597]. The eRouter MUST sttppott MAP-T as defined in
         lRFc   759e1.



 Data-Over-Cable Service Interface Specifications: IPv4 and IPv6 eRouter Specification, CM-SP-

 eRouter-I20-190515      at 57. On information and beliet one or more of the Charter                          Accused

 Products comply with RFC 7597 andlor RFC 7599, and thus infringe claims of the '844 Patent, as

 outlined by the evidence above.

    66. On information and belief and as one example                     of Charter's direct infringement, Charter

 uses Cisco Accused Products as Border Relays                in one or more MAP-T network domains in                 a

 manner that directly infringes claims of the '844 Patent.

    67,8y making, using, offering for            sale, and/or selling products in the United States, andlor

 importing products into the United States, including but not limited to the Cisco Accused Products

 and Charter Accused Products, Cisco and Charter have injured Monarch and are liable to Monarch

 for directly infringing one or more claims of the '844 Patent, including without limitation claim                   1



 pursuant to 35 U.S.C. $ 271(a).

    68. In addition to direct infringement, Cisco also indirectly infringes the '844 Patent under 35

 U.S.C. $ 271(b). Through its sales and marketing program for the Cisco Accused Products,

 including those identified above, Cisco has induced Charter and others to implement a network

 that directly infringes the '844 patented inventions.

     69. Cisco knowingly encourages and intends               to induce infringement of the '844 Patent by

 making, using, offering for sale, and/or selling products in the United States, and/or importing

 them into the United States, including but not limited to the Cisco Accused Products, with

 knowledge and specific intention that such products              will   be used by its customers to support      MAP-

 T and MAP-E functionality. For example, Cisco specifically instructs its customers (such as
 Charter) on how to use and implement the technology claimed in the '844 patent. See, e.g.o Carrier-

 Grade IPv6: Mapping Address and Port-Translation Technical Brief; IP Addressing: NAT

 Configuration Guide, Cisco IOS XE Gibraltar 16.ll.x; Cisco ASR 9000 Series Aggregation

 Scrviccs Router CGv6 Configuration Guide, Release 5.3.x.



                                                             27
Case 2:20-cv-00015-JRG Document 1 Filed 01/21/20 Page 28 of 55 PageID #: 28




    70. Charter also indirectly infringes the '844 Patent under 35 U.S.C. $ 271(b).

    71. Charter knowingly encourages and intends to induce infringement of the '844 Patent by

 making, using, offering for sale, andlor selling products in the United States, and/or importing

 them into the United States, including but not limited to the Charter Accused Products, with

 knowledge and specific intention that such products will be used by its customers. For example,

 Charter instructs its customers on how to use and implement the technology claimed in the '844

 patent. See, €.g.,          :   https://www.spectrumbusiness.net/support/internet/authorized-modems-

 spectrum-business-network; https://www.spectrum.neVsupport/internet/compliant-modems-
 charter-network/.

    72.On information and belief, Cisco and Charter were aware of the '844 Patent and related

 Monarch patents that had been developed by France Telecom, had knowledge of the infringing

 nature of their activities, and nevertheless elected to perform and to continue to perform their

 infringing activities. At a minimum, Cisco and Charter are aware of the '844 Patent at least as of

 the filing of this complaint, and their continued support for the Cisco Accused Products and the

 Charter Accused Products constitutes indirect infringement of the '844 Patent.

     73. Cisco's and Charter's infringement          of the '844   Patent has been and continues to be

 deliberate and   willful,   and, this is therefore an exceptional case warranting an award of enhanced

 damages and attorneys' fees pursuant to 35 U.S.C. $$ 284-285.

     74. As a result   of Cisco's and Charter's infringement of the '844 Patent, Monarch has suffered

 monetary damages and seeks recovery in an amount adequate to compensate for Cisco's and

 Charter's infringement, but in no event less than a reasonable royalty with interest and costs.

                                                SECOND COUNT
                                   (Infrinsement of U.S. Patent No. 8.451.845)

     75. Monarch incorporates         by reference the allegations set forth in Paragraphs l-74 of this
 Complaint as though fully set forth herein.

     76. Cisco makes, uses, sells, and/or offers to sell in the United States, and/or inrports into the

 United States products that directly infringe the '845 Patent, including the above identified Cisco


                                                         28
Case 2:20-cv-00015-JRG Document 1 Filed 01/21/20 Page 29 of 55 PageID #: 29




Accused Products that implement Mapping                          of Address and Port capabilities for                   Customer

Equipment, such as Cisco 500 Series WPAN Industrial Routers. The Cisco Accused Products

infringe at least claim        I of the '845 Patent.
    77   . The Cisco Accused Products are programmed to implement a method for receiving an IPv6

data packet in an IPv6 domain connected to an IPv4 domain, with the packet comprising an IPv6

 destination address and an IPv6 source address. This method is executed, for example, in a home

 gateway adapted to connect a user terminal to the IPv6 domain.

    78. The Cisco Accused Products, using Cisco 500 Series WPAN Industrial Routers as an

 example, support the MAP-T CE functionality, as defined in IETF RFC 7599.

             Mapplng of Addrecq and Port urlng Tronslelbn tMAP-TFThe gotewey provides:hared or unhuely sddressed
             lPv4 hosi connectlvlty to end across an lFnG domaln uelng MAP-T. The gstewsy lmplements the MAP
             Curtomer Edge {CE} lirncdonallty, r! descrlbed ln draft-letf-softwsre-mrp-L Each MAP domaln must also
             include a devlce th5t lmplernents the MAP-T Border Relay (Sn) tunctlanallty {for exarnple, the ASR 1O00}- The
             gaEwal/ configuratlon and management cf MAF-T ls done vla CSMP and the CG-NMS.


 Cisco IR500 Series WPAN Gateway and WPAN Range Extender Installation and Configuration

 Guide at 4 [hereinafter IR500 Guide].

    79. As such, the Cisco Accused Products are designed with the capability to connect to an IPv6

 domain (the MAP-T domain) and also connect to an IPv4 domain. This IPv4 domain may include,

 by way of example and not by way of limitation, Connected Grid Endpoint (CGE) devices and

 Distribution Automation (DA) devices.

      WPAI{ Qateway End WPAN Range Extender and the Digco Field A'rea Network
      The WF,AN goteway and WPAN range extender opcrate ln the Cisco Sonnected Grid {CS} Field Area Network (FAN).

      The FAN solution provides sn lPv6-based netyyorklng solutlon for connectlng and mansging a muttltude of devlces ln
      I imsrQgrld srchltecture- The Clsco CG FAN conslsts of thre6 connponenlal
         .    Connected Grid Endpoint {SGE} devlcee
         .    csnnected Grid RoutEr {CGR} devlces
         *    Clscc Connect€d Grid Networt Msnagemenl systern (6\G-''JMS)


 IR500 Guide at 2.




                                                                     29
Case 2:20-cv-00015-JRG Document 1 Filed 01/21/20 Page 30 of 55 PageID #: 30




     The devlcee supply redlo frequency (RF) merh connectlvlty to lPv4/Ethernet and cerlal loT devlces, lncludlng recloser
     controlr cap bsnk contro!, Yoltag€ regulator controb, snd other endpolnt controlleG.

     The devices provlde on open standorde RF rnesh solution bas6d on th€ follo$rlng standsrds:

      .    IEEE EO2.15.4   gie
      .    RFc6775-Nelghbor Dbcovery Optlrnlzatlon for Low Fower and Lossy Netwo*s {6L0WPANI
      .    RFC655O-RPL: lPvS Routing Protocol forLow-Fower 8nd Lossy Networks
      .    IETF MAP-T-Mapplng of Address and Port uslng Translatlon (MAP-T)
      .    RFC7252-The Constrslned Appllcation Protocol (CoAP)


 IR500 Guide at 3.

    80. The    MAP-T domain is illustrated in the figure below from the Cisco documentation,
 showing a Cisco ASR 1000 operating as the MAP-T Border Relay on one edge of the domain and

 the Cisco Accused Products operating as MAP-T CE devices on the other edge of the domain.

           Flgure 5-5 MAP-T ln a FAN ond WPAN Goteway Scenario

             RTI.ft        WHAN
                       6rloilry[
                                                                                                          SOASA
                                     WftN B&Br                                 LtAP.T                     Saruat
                                      Extoidor      tl                      Ecrdor F6lt/


                                                  ,€             IPIIVAN

                                                                             ASR rmO                                ,'l
                                                   cGR 1(m


                                             trtAP.T Dcrnaln




 IRs00 Guide at 8. Thus, Cisco specifically instructs its customers how to implement an infringing

 system, and    it designs and programs the Cisco Accused Products with the capability to support
 those infringing implementations.

     81. When packets            flow from the Border Relay to the Cisco Accused Products, those packets
 are traversing an lPv6-only domain and are received by the Cisco Accused Products as an IPv6

 packet.

      MAP.T
      6l-oWpAN ls an lpvG-only adaptation layer tor the phy3lcal {FHY} and medie access control {MAC} layer technalooies
      lmplementln0 it, No tPt/t sdsptotion leyer is defined for ihese ptlY and MAO lsyers, so the Mopping of Addne$s lnd
      part uslnq Tran$lation tMAP-Ij srchltrcture ls used as an lPv{-tPvG lranslotiort vnechanlsm. The "mapplng of address
      snd port' mechsnlsm defrnes how lPv4 nodee can communicate over an lPv6-oflly infr85truc$rre.


 IR500 Guide at 8.




                                                                  30
Case 2:20-cv-00015-JRG Document 1 Filed 01/21/20 Page 31 of 55 PageID #: 31




       82.   Accordingly, the IPv6 packets that are received by the Cisco Accused Product        are

 comprised of a source and destination IPv6 address. The Accused Products comprise a home

 gateway by virtue of their connection to a private network of user terminals and a service provider

 network. See'845 Patent at I:45-48 (ooBelow, the express 'home gateway' refers to any equipment

 for interconnecting a private network and a network operated by a service provider, the private

 network being either a home network or a business network.").

       83.   The IPv6 destination address of packets received by the Cisco Accused Products for

 delivery to Connected Grid Endpoints are constructed by concatenating an IPv6 Prefix, an IPv4

 destination address, and a destination port number, per the Basic Mapping Rule and IETF RFC

 7599. To facilitate traffic across MAP domains, the Cisco edge devices (Border Relay and

 Customer Edge devices) use mapping rules, referred to in the RFC as Basic Mapping Rule and

 Forwarding Mapping Rule. In each case, the Mapping Rule requires identification of the following:

 (l)   Rule IPv6 prefix; (2) Rule IPv4 prefix; and (3) EA bit length.

                             Both mapping   rules share the   same parameters:

                             o Rule IpvS preflx (includlng prefix length)
                             o RuIe Iw4 prefix (includlng prefix length)
                             o Rule EA-btt length (ln bits)

 IETF RFC 7597 at9. MAP-T relies on this same rule structure.

                   $. Happing Sirlee
                     Ttre l{49-T aXgorithnic napping rul"es Ba-e idsntical t$ ttroBe 1n
                     Sectlmr 5 of f,he llAP-E epecification [RFC?5S?I, rith the fclloilJ.ng
                     exception: Ehe forrardlng of, Er-eff:ls to end f'ron IFv4 deetinati{rns
                     outgide a !{AP-IT d*nnaln ia to be perforlned sg descr:lbed in Lhia
                     documerrt, LnaLead of, Sect.lsn 5"t of the lllRP-E epec{f{catlon.


 IETF RFC 7599 at9.

       84. The format   of IPv6 packets received by the Cisco Accused Products is illustrated below.

 The address is constructed from an IPv6 prefix, a set of EA bits indicating the target IPv4 address

 and port, a subnet ID, and an interface ID that also includes the target IPv4 address.




                                                       3l
Case 2:20-cv-00015-JRG Document 1 Filed 01/21/20 Page 32 of 55 PageID #: 32




             Figure 3 shows Lhe structure of the complete                 MAP     lpv6 addrese   as
             speclfied ln this document.
             I      nblts            I oblts      I sbits I tze-n-o-ebite                                    I

             +--------------------+               +---------+            ------------+
             I nule rPvs prefix I ua lite lsubnet rDl             interface rD                               I

             +--------------------+               +---------+            ------------+
             l.--- End-uaer IPv6 Prefix ---tl
                                  Figlrre 3: MAP IPv6 Address Format
             The Rule IPv6 prefix is colunon among all cEs using the same Baaic
             Mapplng Rule wlthln the MAP domaln. The EA bit field encodes the
             cE-   clfic IPv4 address and       lnformation. The E:A blt fleld

 IETF RFC 7597 at 12. This same address construction is relied in for MAP-T IPv6 address

 construction in the Cisco Accused Devices as well.         ,See   IETF RFC 7599 at Section 5.

    85. The EA bits encode the destination IPv4 address and destination port.

               rxhedded Add.!:e8s {EJal bi.ts:
                                           Ttre iFvrt Be-biEs i.a the [Pv6 addreee ldenei.fy
                                          an lft-v4 prefix/addreas (or p€rt eher€of I or                 a
                                          ehared rpvc sddreee {clr Fart [.hereof] and a
                                          Pert Eet tdenhif,itr.

 IETF RFC 7599 at 6. The EA bit encoding can take three different forms: (1) an IPv4 prefix

 address; (2) an IPv4 address; or (3) a shared IPv4 address and a Port Set Identifier (PSID). In the

 third form, the EA bits represent an encoding of both an IPv4 address and a destination port. This

 scenario is depicted below:

                   I   rbita       I            pbits              I               I   sbita         I
                  +-------------+-------------------*-+                            +------------.+
                  I nure rRr+ | rev+ BddreEs suffix                I               I Fost SeL ID     I
                  +-------------+---------------------+                            +------------+
                  |                32 bite                         I



                                       Figure   6   r Shared IPv{      ,Addr€€a


 IETF RFC 7597 at 13. The combined Rule IPv4 network address and IPv4 address suffix form the

 IPv4 destination address in the Cisco Accused Products. The PSID identifies the destination port

 for the packet. The p bits and q bits form the EA bits that are included in the destination IPv6

 address, and represent an encoding     ofthe target IPv4 address and target IPv4 destination port.

     86. Additionally, the tPv4 destination address is appended to the IPv6 operator prefix as part

 of the interface ID that forms the MAP IPv6 destination address. As illustrated above, the IPv6



                                                          32
Case 2:20-cv-00015-JRG Document 1 Filed 01/21/20 Page 33 of 55 PageID #: 33




 address is comprised of a Rule IPv6 prefix, EA bits, a subnet ID, and an interface ID. The format

 of the interface ID, which includes the destination IPv4 address, is illustrated below:

                     6. The tPv6 rrrerfaee ld€nti.fier
                         Yhe lnterfac€ ldeati.fier forr.at of a F.AP-T node .is the gatne ag the
                         fon'.at degcri,bed ln €ect.i.or; 6 of lRrc?sg?l ' fire forr.at diagran !.x
                         provlded here for convenieece:
                                                                                            I

                                                                                            I
                                                                                            +

                                                                                            I
                                                                                            +

                                             Fj.EUr€ 2: IFv6 IsL*rfece       ldefltifj.€r


 IETF RFC 7599 at9.

     87. The above-described address format components are discussed                            in the Cisco 500 Series

 documents as well.

       ilAP-T Bssle Mopplng Rule (BMR): the lPv6 gnd lFv4 prefrxes used to addresE MAP-T nodes incide the MAF-T
       domain

       -   BMR lPvd  preix end prefix length are the lPvtt subnet selected b oddress 8ll lPvd nadee ln e MAP-T
           domaln. For example, a MAP-T domaln set-up wlth 153-I0"10.0/24 as lPvd subnet has all lPud nodes
           aonfrgured,rvirh lPv4 addrres frorn thi$ subnet, Bll,lR l$r4 prelix = 153.10'1O"0 and prefrx length = 24

       -   BMR lPvG prefix and prefix length erc u8ed to embed the lPvlt   cddre$ of nodes inslde the MAP-T domoln.
           For  exarnple, s MAP-T  domain  is confrgured wlth a l\tAF-T lFv6 BMR = 2O31:6f8:l jlle:10::/56. Psck€t$ sent
           or recelved from lPv4 nodes ln$td€ the M.AP-T domaln h[ve a tran$lated lPv6 addres.a based on thiE prefix,
           l.e. 2031 :6fB:147e:l Oie:99:a$o:fe00:0 for a MqP-T [Pv4 node set-up wittr lPv/t I 53. l0-l O.254-

       -   BltR Share ratio: MAF-T betng designed for wrious deployment scenarlos, it could be feasible to sllocate to
           I MAP-T node elth€r an lFv4 prefrx {srnaller than the MAP-T BMR lPv4 prelix}, or 3 slngfe lPud oddr€s3
           U32) or share s slngle !Pv4 sddress (/gAl benveen several flodes" ln the latef ca$e, lt requlres lildlcatlng
           how rnany blts tor port numbers are assiEned, whieh is called "BMR share ra!1o". ln cos€ of [R 5O0
           deployment" it i$ recomrflended to use s single NPv4 addrets il32) per lR 5O$ with a shfire ratio = 1 to keep
           tie   addressln g sirnple.

       -   BMR Embedded Address (EAl bitB lndicaE    - ln tfte cas€ of thare rstion = 'l - the lengtfi of the lPv4 sufix
           ernbedded in the fulAF-T lPv6 End-user lPv6 prefix. For example. in eose of an lpvd /2it pretx alloc8ted to a
           MAP-T domaln, rhe BMR E,q value derlved frorn lt i$ L


 IR500 Guide at 9

     88. On receiving an IPv6 packet constructed in the manner described above, the Cisco Accused

 Products translate the IPv6 destination address to the IPv4 destination address embedded in the

 IPv6 destination address, per the Basic Mapping Rule.




                                                                 JJ
Case 2:20-cv-00015-JRG Document 1 Filed 01/21/20 Page 34 of 55 PageID #: 34




     NATdC-The gateway uses NATI4 b trsnEhe prlvate lPvd addresscE uscd by DA de\.lc€3 connecEd ttt lhe
     Esrernet port to publlc lPvil sddrc$ct used wlth MAP-T.

     -   Dynamlc NATlt4 performs iranslatlon for outgolng communications (Device to $ewer)-

     -   Static NATitrl perform* transladqn for lncoming communicadcns {server to Devlce}"


 IR500 Guide at 4. Once the constructed IPv6 address is replaced with the native IPv4 address and

 port, the packet can be delivered to the proper Connected Grid Endpoint, for example.

 89.      Once the IPv6 address is replaced with the native IPv4 destination address, it may be routed

 to its final destination in an IPv4 domain. The MAP-T RFC 7599 illustrates the Private IPv4
 network through which received packets are routed.

                              Uaer   N
                         Private IPv4
                              Network


                   I    I MAp cE                I


                   I   +-----+--------+         I


                   I   NApr44 I MAP        I    I

                   I   +-----+           lrI

                   I          +--------+ It,
                                               o/                                \   o---------o /    Public
                                                               fPv6-onIy \           I MAp 1/         IPv4
                                                    (       Network                  + Border +-     NeEwork   l
                                                           {MAP Domain) /            I nelay I i
                                               o\                                /   o---------o
                          MAP CE                I       /" '               .-,
                   I

                   I   +-----+--------+
                       NAPT44 I MAp
                                                Ir
                                                Ir
                                                               '----+--'
                   t
                   I   +-----+                  I

                   I
                              +--------+        I
                  o     -+-                    -o
                         I
                             User   M
                        Prlvate 1w4
                             Network

                                                        Flgure 1r Network Topology

 IETF RFC 7599 at7.

     90. As detailed above, Charter is a Cisco customer that has implemented MAP-T within its

 network. Accordingly, Charter's network uses equipment to implement the Border Relays (e.g',

 the ASR routers detailed earlier) as well as customer premises equipment to implement the MAP-

 CE capabilities. Charter engineer, E. Jordan Gottlieb, presented "Mapping of Address and Port

 using Translation (MAP-T)" at a North American Network Operators' Group (NANOG)



                                                                           34
Case 2:20-cv-00015-JRG Document 1 Filed 01/21/20 Page 35 of 55 PageID #: 35




 meeting/conference.         See    https://www.youtube.com/watch?v:ZmfYHCpfr-w                     In   that

 presentation, Charter indicated that it had implemented MAP-T in its network.


           MAP-T at Gharter Communications
            MAP-T CPE
                 .   lmplementations from 5 commercialvendors
                       .   Hardware acceleration from 3
                 .   Support for base mapping rule from 16 mapping rules

            MAP-T BR
                 .   lmplementation from 3 mmmercialvendors
                 .   150 Gbps per 1U

            Provisioning
                 .   Existing provisioning platform extended to support provisioning muttiple mapping
                     rules

            Early Field Trial Underway
 Gottlieb, Mapping of Address and Port using Translation (MAP-T) at l4'

    91. Charter highlighted that its network uses customer premises equipment (CPE) from five

 commercial vendors and include support for base mapping rule from 16 mapping rules. Charter

 lists the modems it supports for its network at the following                                     addresses:

 https://www.spectrumbusiness.net/support/internet/authorized-modems-spectrum-business-

 network; https://www.spectrum.net/suppor/interneticompliant-modems-charter-network/.

     92. One    or more of the Charter Accused Products provides the CPE support required for
 Charter's MAP-T implementation, which includes the support for RFC 7599 (MAP-T) as detailed

 above regarding the Cisco Accused Products.

     93.   By making, using, offering for sale, and/or selling products in the United States, and/or

 importing products into the United States, including but not limited to the Cisco Accused Products

 and Charter Accused Products, Cisco and Charter have injured Monarch and are liable to Monarch

 for directly infringing one or more claims of the '845 Patent, including without limitation claim I

 pursuant to 35 U.S.C. $ 271(a).

     94. Cisco also indirectly intiinges the '845 Patent under 35 U.S.C. $ 271(b).


                                                          35
Case 2:20-cv-00015-JRG Document 1 Filed 01/21/20 Page 36 of 55 PageID #: 36




    95. Cisco knowingly encourages and intends           to induce infringement of the '845 Patent by
making, using, offering for sale, and/or selling products in the United States, and/or importing

them into the United States, including but not limited to the Cisco Accused Products, with

 knowledge and specific intention that such products will be used by its customers. For example,

 Cisco specifically instructs its customers how to use and implement the technology claimed in the

 '845 Patent and      it   designs and programs the Cisco Accused Products with that specific

 functionality. See, e.g., IR500 Guide; Carrier-Grade IPv6: Mapping Address and Port-Translation

 Technical Brief.

    96. Charter also indirectly infringes the'845 Patent under 35 U.S.C. $ 271(b).

    gT.Charter knowingly encourages and intends to induce infringement of the '845 Patent by

 making, using, offering for sale, and/or selling products in the United States, and/or importing

 them into the United States, including but not limited to the Charter Accused Products, with

 knowledge and specific intention that such products will be used by its customers. For example,

 Charter instructs its customers on how to use and implement the technology claimed in the '845

 Patent. See, €.g.,        :   https://www.spectrumbusiness.net/support/internet/authorized-modems-

 spectrum-business-network; https://www.spectrum.net/support/internet/compliant-modems-
 charter-network/.

     98. On information and belief, Cisco and Charter were aware of the '845 Patent and related

 Monarch patents, had knowledge of the infringing nature of their activities, and nevertheless

 continue their infringing activities. Cisco and Charter are aware of the'845 Patent at least as of

 the filing of this complaint.

     99. Cisco's and Charter's infringement          of the '845 Patent has been and continues to     be

 deliberate and   willful, and, this is therefore   an exceptional case warranting an award of enhanced

 damages and attorneys' fees pursuant to 35 U'S.C. $$ 284-285.

     100.         As a result of Cisco's and Charter's infringement of the'845 Patent, Monarch has

 suffered monetary damages, and seeks recovery in an amount adequate to compensate for Cisco's

 infringement, but in no event less than a reasonable royalty with interest and costs.


                                                         36
Case 2:20-cv-00015-JRG Document 1 Filed 01/21/20 Page 37 of 55 PageID #: 37




                                            THIRD COUNT
                             (Infrineement of U.S. Patent No. 9.019.965)

     l0l.       Monarch incorporates by reference the allegations set forth in Paragraphs l-100 of

 this Complaint as though fully set forth herein.

     102.       Cisco makes, uses, sells, and/or offers to sell in the United States, and/or imports

 into the United States products that directly infringe the '965 Patent, including the above identified

 Cisco Accused Products. The Cisco Accused Products infringe at least claim 3 of the '965 Patent.

     103.       The Cisco Accused Products comprise devices thatare capable of routing an IPv4

 data packet sent by a source terminal belonging to a     first IPv4 domain, via an IPv6 domain, to a

 destination terminal belonging to a second private IPv4 domain. As sold, the Cisco Accused

 Products include a processor and memory programmed to route packets as described below, and

 thus directly infringe the '965 Patent.

     104.       As noted supra regarding the'844 Patent, the Cisco Accused Products support
 MAP-E functionality.

     105.       The Cisco Accused Products, which are programmed with the MAP-E
 functionality, are capable of being used as MAP Border Relays, in which they connect to a first

 IPv4 network and communicate with a second private IPv4 network via an IPv6 network. This

 configuration is specifically noted in Cisco documentation:




                                                     37
Case 2:20-cv-00015-JRG Document 1 Filed 01/21/20 Page 38 of 55 PageID #: 38




         MAP-E : Stateless 464 Encapsulation
                                                                          lPv4-over-lPv6
                                                                             tunneling




                                                        lPv4
                                                                           Border Relay (BR)

                                                                           Stateless Tunneling
                                                                          function (on routers)

                                                                               - No CGN-
               Subscribers           Providers          lnternet


 Cisco Live! 2016 Presentation, BRKSPG-2300 at 38.

    106.            To facilitate traffic across MAP-E domains for example, the edge devices (Border

 Relay and Customer Edge devices) use mapping rules, referred to in the RFCs as Basic Mapping

 Rule and Forwarding Mapping Rule. In each case, the Mapping Rule requires identification of the

 following:   (l)   Rule IPv6 prefix; (2) Rule IPv4 prefix; and (3) EA bit length.

                              Both mapping rulee share the aame parametersr
                              o Rule IPvS preflx (lncludlng preflx length)
                              o Rule IPv4 preflx (lncluding prefix length)
                              o Rule EA-blt length (ln bits)

 IETF RFC 7597 at 9. For example, Cisco describes the manner in which it implements the Basic

 Mapping Rule in its product documentation:




                                                       38
Case 2:20-cv-00015-JRG Document 1 Filed 01/21/20 Page 39 of 55 PageID #: 39




          MAP-E refecs to Mapping of Address and Port Encapsulation (MAP-E). The MAP-E feahue enables you to
          configure nrapping nrles for hanslatioq be.twe€n IPv4 and IPv6 addresses. Each map,ping ofaddress and port
          using MAP-E domain uses a differertrnappiag nrle. A MAP-E cosfiguration comprises of one basic mapping
          nrle @MR), om d€fault mapping rute @MR), and one or more fo'rwarding map'ping nrles (FMRs) for eactr
          MAP-E domain.
          A BMR cofigures lhe MAP IPv6 ad&ess or prefix. You can corfigure only one BMR pec IPv6 prefi:c The
          MAP-E CE uses the BMR to co,nfigure ibelf with an IPv4 address, an IPv4 pre.fix, or a shared IPv4 address
          tom an IPv6 grefix. A BMR cra also be used for forwardiag packeE iq suc! sceostios uftere an IPv4
          deslinstion ad&€ss end a destinatioa port are mepped iato ar Ih6 address/prefr Every MAP-E node (CE
          device is a MAP-E aode) must be provisiofled with a BMR. The BMR prefix aloug with the port parameler
          is used as huael destination address- You can use the port-parameters command to co,nfigure port parame{ers
          forthe MAP-E tsMR


 IP Addressing:   NAT Configuration Guide, Cisco IOS XE Gibraltar 16.l l.x at 154.
    107.          When a packet is received by a Cisco Accused Product with a destination IPv4

 address that matches the IPv4 address prefix                    of a mapping rule, the Cisco Accused                   Product

 constructs an IPv6 address for transmitting the packet to the destination of the IPv4 packet. The

 destination IPv6 address is constructed as described below in the MAP-E RFC 7597.\t involves

 concatenating an IPv6 prefix and a sequence                ofEA bits (representing          the target IPv4 address and

 port number).

             Figure 3 shows the structure of t.he compleLe MAp IpvS addresa as
             speclfied in this document.




                                        Figure    3   r   MAP   IPv6 Addresa Format

             The Rule fPv6 prefix is common among all cEs using the same Basic
             Mapplng Rute withln the MAP domain. The EA bit field encodes the
             cE-specific IPv4 address and port information' The EA blt fleld,
 IETF RFC 7597 at 12. The construction of an IPv6 address for MAP-E is depicted graphically

 below.




                                                                  39
Case 2:20-cv-00015-JRG Document 1 Filed 01/21/20 Page 40 of 55 PageID #: 40




             3- Packet Flow and Fotwarding: MAP-E

         /
                'G'"*
           r" ltu&Prlvsl.                   )
                                                       MT{{                                          TAP BR
                                                                                                                          lPv,lPubllc
                                                                                                                             +lh/0
                                                                                                                                          )


         '   -cyllner
                           +   lPvG
                                           ,pv6 prefu= 2001         t                                              1t64




          192 168.0   r   8.8.8.8 1U1                         \    ur{
                                                              {6*t
               1.1    1.1      8.8.8   I        5000
                                                                         0
                                                                             tuhn6t4*


                                                                                  l.t11     8.8.88 aslo                    I
                                                                                                                                rb<qffi



                                                                                                              -
 Cisco Liver.2016 Presentation, BRKSPG-2300 at 49.

    108.              The Cisco Accused Products encapsulate the IPv4 data packet in an IPv6 data

 packet carrying said IPv6 destination address. As its name indicates, MAP-E is an IPv4 to IPv6

 solution based on encapsulation.

                                       uapping of Address and Port with Encapsulation                             (MAP-E)

             Abetract
                      Thie document describes a mechaniem for tranaporting IPv4 packets
                      acroaE an IPv6 network uaing IP encapaulation. It also describes                                                    a
                      generic mechanlsm for mapping between fPv5 addresBee and IPv4
                      addreeses ae weII as transport-layer porEs.

 IETF RFC 7597 at                l. Cisco refers to this encapsulation                  as stateless.




                                                                             40
Case 2:20-cv-00015-JRG Document 1 Filed 01/21/20 Page 41 of 55 PageID #: 41




               MAP-E : Stateless 464 Encapsulation
                                                                         lPv4-over-lPv6
                                                                            tunneling




                                                                         Border Relay (BR)

                                                                        Stateless Tunneling
                                                                        function (on routers)

                                                                             - No CGN-
                Subscribers         Providers          lnternet


 Cisco Live! 2016 Presentation, BRKSPG-2300 at 38.

     109.          The address constructed as described above is the destination address for the IPv6

 packet that encapsulates the received IPv4 packet. Once the IPv6 packet is constructed, it is routed

 through the IPv6 MAP domain per standard IPv6 routing mechanisms using the newly constructed

 IPv6 destination address.

     I   10.       The Cisco Accused Products include the capability to construct the IPv6 destination

 address by combining an IPv6 prefix and the private IPv4 address      of said destination terminal in

 the MAP Border Relay that interfaces an IPv4 domain and an IPv6 network. Based on the Basic

 Mapping Rule that is provisioned to all CEs and BRs in the MAP domain, the EA bits (which

 describe the CE's IPv4 address and allowable port set) that are combined with the IPv6 prefix to

 construct the IPv6 destination address comprise the IPv4 destination address of the destination

 terminal. To the extent that the destination terminal uses an external facing private IPv4 address,

 the IPv4 address used to construct the IPv6 address is a private IPv4 address. The MAP-E RFC

 does not prohibit the use of external-facing private IP addresses on CE devices.

     II   l.       The MAP-E RFC graphically depicts how the IPv4 address and port numbers are

 encoded into the EA bits, which are then concatenated with the IPv6 address prefix to form an

 IPv6 destination addrcss for thc packct.



                                                     4l
Case 2:20-cv-00015-JRG Document 1 Filed 01/21/20 Page 42 of 55 PageID #: 42




               I          rz    uits                   I                I
                                                                                16 bits                   I

              +----------          --------+                            +                                 +
              I rPv4 desElnatlon addreas               I                I    IPv4 dest port               I

              +- - - - - - - - - - --------+                                                              +


                                  I Pblts              I                  / q bits
                                  +-----------+                         +------------         +
                                  lrrve aufflxl                         I eort set, tU            I
                                  +-----------+                         +------------+
                                   \/                            _/           _/
                                        \:                 _/         _/
               I       n bite                 I o blts            I s bite I              tzs-n-o-s bits      I

              +
               I    Rule IPvs prefix  I EA bitE lsubnet IDI                                  interface ID     I

               +
               I
                        End-user IPVS prefix ---rl
                                 Figure ?: Derj.vatlon of MAp lpv6 Address

 IETF RFC 7597 at 14. The EA bits permit the IPv4 destination address to be determined.

     112.          Additionally, the Cisco Accused Products include the capability to append the IPv4

 destination address to the IPv6 operator prefix as part of the interface ID that forms the MAP IPv6

 destination address. As illustrated above, the IPv6 address is comprised of a Rule IPv6 prefix, EA

 bits, a subnet ID, and an interface ID. The format of the interface ID, which includes the destination

 IPv4 address, is illustrated below:

                   6" Thr r.Fv6 InlEerface rdFRtlfter
                      Ehe loEerf,ace    identifier IorEat of, e             !.lAP   node !s deecrlbed belon

                                                               lca-n-$*E bit,g
                                                  L6 biE€l        fr blte            I 16 b:itE
                                                   o       I    reu+ eddreea         I nsr*           I
                                             {-                                     -i--------+

                                              Figtur€ 8: lPvS Itrterfete rdentifi€r


 IETF RFC 7597 at15.

     l13.          By making, using, offering for sale, andlor selling products in the United                     States,

 and/or importing products into the United States, including but not limited to the Cisco Accused

 Products, Cisco has injured Monarch and is liable to Monarch for directly infringing one or more

 claims of the '965 Patent, including without limitation claim 3 pursuant to 35 U.S.C. $ 271(a).

     ll4.          Cisco also indirectly infringes the '965 Patent under 35 U.S.C. $ 271(b).




                                                                   42
Case 2:20-cv-00015-JRG Document 1 Filed 01/21/20 Page 43 of 55 PageID #: 43




     I15.        Cisco knowingly encourages and intends to induce infringement of the '965 Patent

 by making, using, offering for sale, and/or selling products in the United States, and/or importing

them into the United States, including but not limited to the Cisco Accused Products, with

 knowledge and specific intention that such products will be used by its customers. For example,

 Cisco instructs its customers on how to use and implement the technology claimed in the '965

 Patent. See, e.g., Carrier-Grade IPv6: Mapping Address and Port-Translation Technical Brief; IP

 Addressing: NAT Configuration Guide, Cisco IOS XE Gibraltar 16.1 l.x; Cisco ASR 9000 Series

 Aggregation Services Router CGv6 Configuration Guide, Release 5.3.x.

     I16.        On information and belief, Cisco was aware of the '965 Patent and related Monarch

 patents invented by France Telecom, had knowledge of the infringing nature of its activities, and

 nevertheless continues its infringing activities.     Ataminimum, Cisco is aware of the'965       Patent

 since at least the   filing date of this complaint.

     ll7.        Cisco's infringement of the '965 Patent has been and continues to be deliberate and

 willful, and, this is therefore an exceptional case warranting an award of enhanced damages         and

 attorneys' fees pursuant to 35 U.S.C. $$ 284-285.

     118.        As a result of Cisco's infringement of the '965 Patent, Monarch has suffered
 monetary damages, and seeks recovery            in an amount    adequate   to   compensate   for Cisco's
 infringement, but in no event less than a reasonable royalty with interest and costs.

                                               FOURTH COUNT

                                 flnfrineement of U.S. Patent No. 8.130.775)
     I   19.     Monarch incorporates by reference the allegations set forth in Paragraphs I -l 18 of

 this Complaint as though fully set forth herein.

     120.        Cisco makes, uses, sells, and/or offers to sell in the United States, and/or imports

 into the United States products that directly infringe the '77 5 Patent, including the above identified

 Cisco Accused Products that use VPLS LSM such as ASR 9000 Series routers and any other

 products with similarly functionality.




                                                        43
Case 2:20-cv-00015-JRG Document 1 Filed 01/21/20 Page 44 of 55 PageID #: 44




    l2l.         For example, Cisco Accused Products infringe at least claim 6 of the '775Patentin

at least the manner described below.

    122.         The Cisco ASR 9000 Series Routers include and execute computer code in the form

of Cisco IOS XR software (Version 5.1 or later) that is stored on a non-transitory            computer-

readable medium associated with the ASR 9000 Routers.

      lntroduction
      This document describes Mrtual Private LAN SeMce (VPLS) Lebel Switched Multicaot (LSM)
      for the Aggregatlon Servicea Router (ASR) 9000 Serlea that run Clsco IOS'XR Eoftware.


ASR 9000 Overviewr at L

    123.         The computer code comprises instructions for implementing a method of
 automatically configuring at least two pseudo-wires able to broadcast a data stream when said

 program is executed by a computer. Starting at least with IOS XR Release 5.1, the ASR 9000

 Router implements Label Switched Multicast with point-to-multipoint traffic engineering (P2MP-

 TE) for delivering broadcast, multicast and certain unicast streams to a VPLS domain using
 pseudo-wires.

                        IIPX-S LSM   Configuration
                           PZMP Auto Tunnel Confqunatian

                           MptS TE Fast Reroute {FRR) Ccnfigur:ation
                           LZVPN Gonfiguration

 ASR 9000 Overview at I




   I ASR 9000 VPLS Label Switched Multicast (LSM) Overview and Configuration Example,
 updated April l,         2014, Documcnt ID 117570, available at
 https://www.cisco,com/c/en/us/support/docs/routers/asr-9000-series-aggregation-services-
 routers/l I 7570-confi gure-vpls-00.pdf ("ASR 9000 Overview").


                                                    44
Case 2:20-cv-00015-JRG Document 1 Filed 01/21/20 Page 45 of 55 PageID #: 45




           VPLS LSM Features
           VPLS is a widely-deployed eervlce provider L2VPN technology that ls elso used for
           multicsst $ansport. Although L2 technology allows snooping to be used in order to optimize
           replication of multicast trEffic into L2 paeudowires, thE core remaing agnostic to multieaet
           traffic. AB a result, multiple copies of the eame flow traverEe core networkB. ln order to
           mitigete this ineffieiency, pair LSM with VPL$ in order to introduce L$M mirlticast treeo over
           the core. ln Clgco IOS-XR Software Release 5.1.0, Cisco ASR 9000 Seriee implement VPL$
           LSM with point-to-multlpoint traffic englneerlng (P2MP-TE) incluslve treee. VPLS end polnte
           are eutomEtlcally dlecovered and P2MP-TE treee ere oet up wlth the use of ReEource
           ReEervetion Prqtocol Trafflc Engineering (RSVP-TE) without operatlonal interventlon.


 ASR 9000 Overview at 2.

               The VPL$ LSM oolution employs P2MP LSPe in the MPLS core in order to carry
               broadcast, multica8t, end unknown unice8t uaflic for a VPLS domaln.

               P2MP LSPs allow replicstlon in the MPLS network at the most optlmal node and minimlze
               the amount of packet replication ln the network.


 ASR 9000 Overview at 3.

    124.          The Cisco VPLS LSM solution involves automatically creating                               P2MP

 unidirectional pseudo-wires using computer code provided on the Cisco ASR 9000 Series Routers.

              .   P2MP PWB ere unldircc{onal as opposed to PzP PW8, which are bidirectional.

              .   The VPLS LSM solution involves the creation of e P2MP PW per VPLS domain in order to
                  emulatc a VPLS P2MP ocrvicc for core PW! in the VPLS domaln.

                  VPLS LSM is supported in Cisco IOS XR ReleaEe 6.1.0 8nd later

              VPLS LSM Restrictions
              .   Cisco IOS-XR Releaae 5.1.0 VPLS LSM functionality Buppons only MPLS Traffic
                  Engineering P2MP-TE treeE Bet up with RSVP-TE.

              .   A P2MP PW can be aignaled with the BGP protocol only in Cieco IOS-XR Release 5.1 .0'
                  ln thia first phasc, thc remote PEa thet participate in the VPLS domain are auto-
                  diecovor€d wlth BGP Auto-Dlscovery (BOP-AD).


 ASR 9000 Overview at 3.




                                                            45
Case 2:20-cv-00015-JRG Document 1 Filed 01/21/20 Page 46 of 55 PageID #: 46




          .   WLS LSM owrcomcs ths drewbacks of ingreas replication.

          .   The VPLS L$M eolution employs P2MP LSPg in thc MPLS core in ordcr to car4r broadcast, multicast, end
              unknown unicaat trafrc for a VPLS domain.

          .   p2MP LSPs allow rcpllcadon ln thc MPLS n.twork et the most optlmal nodc and minlmlze the amount of
              packct r.plication in thc neiivork.

          .   Thc VPLS LSM aolutlon only ecndt flooded VPLS trefrc over P2MP LSPe.



 ASR 9000 Overview at2-3.

     125.           Cisco describes VPLS as a multipoint L2VPN technology allowing connection

 between two or more enterprise locations in a single                              LAN-like bridge domain over the MPLS

 transport infrastructure.

          Virtual Private LAN Seruice (VPLS)
                               VPLS is a uultipoint L2VPN teclrnology that connects tlvo or rnore enteryrise locttions in a siltgle LAN
                               like bridge douaiu over the MPLS hanspof infrastmcrure. Multiple enterprise locatious in a VPLS
                               doruain can comruunicate with each othet over VPLS cotp. This is achieved by usingVFI. attaching locol
                               ACs ald full ureeh ofpseudo-wires betweeu provider edges to the VFI as described below (Figtue 3-2)



 ASR9000 Implementation Guide2 at 32.

                        Figure   3-2             VPIS

                                                                        CPE
                                                                  (BranclVOampus
                                                                       Rcute4




                                                                                PE (ASR sooo)
                               CPE                                                                               CPE
                         (Eranchlcampus              PE                                       PE           (Branch/Canpus
                             Boute4              (ASR                                          9000)            Router)
                                                                     VPLS e,on
                                                                         PW FUD




                                                                                                                           F
                                                                                                                           a



 ASR9000 Implementation Guide at 32.




   2 Cisco ASR9000 Enterprise L2VPN for Metro-Ethernet, DC-WAN, WAN Core, and
 Covernment and Public Networks Implcmcntation Guide available at
 https://studylib.net/doc/14395431/cisco-as19000-enterprise-l2vpn-for-metro-ethernet--dc-wan
 ("ASR9000 Implementation Guide").


                                                                         46
Case 2:20-cv-00015-JRG Document 1 Filed 01/21/20 Page 47 of 55 PageID #: 47




    126,         Cisco describes VPLS LSM as advantageous for eliminating unnecessary ingress

 replication, and thus is especially advantageous in multicasting/broadcasting streams to a large

 group of customers.

          VPLS Label-swirched N,lulticast (LSNI) overcoues tlrese drnrvbacks. The VPLS LSIT.I solutiou euploys
          poiut-to-nultipoint (P2MP) label-srvitctred paths (LSPs) in the lvlPl.S core to cary broadcast. tuulticast.
          aud uuklorvu uuicast traffic for a VPLS doruniu. P2lvlP LSP ollows replicatiou h lbe MPLS core at uost
          optiural node iu the MPLS uenvork nud miuiurizes the uuuber of packet replicalious iu the retwork.
          VPLS LSM sohrlion sends orrly \IPLS rraflic tlrat reqrrires flooding over P2NIP LSPs. Unicast VPLS
          uafiic is still seut over P2P pseudo-rvires. Traffic seut over access pseudo-rviles irt the case ofltlPLS
          access. coutiunes to be sent using norrual replication. P2lvIP pseudo-rvires are uuidilectional as opposed
          to P2P pseudo-'rviles that are bidirectional.
          The VPLS LSIVI soluriou iuvolves creati[g a P2lr,tP pseudo-rvire-per-VPlS douraiu to eurulate VPLS
          P2lvIP service for core pseudo-wires iu the VPLS dounin. The P2l'tP pseudo-rvire is sttpported over the
          P2MP LSP called P-tree. Tlris P-nee-based P2tvIP LSP is crested by usittg RSVP siguolittg.


 ASR9000 Implementation Guide at 81.

     127.        Virtual Private LAN Service (VPLS) in the ASR 9000 Routers provides point to

 multipoint (P2MP) communication over IP or MPLS networks, allowing geographically dispersed

 sites to share a multicast/broadcast domain by connecting nodes through P2MP Pseudo-wires.

                                                frrtr   rr rlq   rrr   lil*   ?Vt   rtr
                                                t,*rffns|llcrq,lrEor l. r'
                                             .JdtslVllbirB-Srll{iff
                                             6irl PlPlJll aS{lt EdE b.l}3
                                                           vfl




                                                                                               rtl.
                                                                                                      E
                               vl{
                               pw


                                                                                          pw
                                                                                               ca-t




 ASR 9000 Overview at 4.

     128.         In the Cisco Configuration example for constructing a VPLS LSM networko                               an

 MPLS Core enables packet switching in the network based on labels. The first output router                             is

 designated as PE-2 in the Cisoo exarnple, the secottd output router is designated as PE-3, the bud

 node PE is the intermediate router (P-4), and the input router is PE-1.


                                                                              47
Case 2:20-cv-00015-JRG Document 1 Filed 01/21/20 Page 48 of 55 PageID #: 48




                                                                                   I   nte nrrerliate
                                                                                          r   ()ut0t




                           Frst
                    Psc0do.wre               ?-rrtTGAltlVs
                                             dtrrg.Qi-af      t'            Link
                                           *sElI6ruC

                     Frsl Llnk




                                                                                                        lrirst output
                                                                                                           touter




                                   Thrrd Lrnk
                                       S€cond
                                  Pseudo-wre




 ASR 9000 Overview at 4 (annotations added). As the Cisco documentation describes, a Cisco ASR

 9000 Series Router is capable of automatically setting up P2MP-TE trees "without operational

 intervention":
             the cor€. ln Clsco IOS-XR Software Releeae 5.'l .0, Cieco ASR 9000 $eries implement VPLS
             LSM with polnt-to-multlpolnt tr€ffic enginccrlng (P2MP-TE) lnclugivc treec. VPLS cnd polnts
             are ewomaticelly discovered and P2MP-TE trees are set up with the u8e of Resource
             Reeervatlon Protocol Trafflc Englneerlng (RSVP-TE) wlthout operational lnterventlon.


 ASR 9000 Overview at 2.

     129.         The Cisco Overview and Configuration Example indicates that a frame arriving on

 the P2MP pseudo-wire atPE-2 from          PE-l via P-4 is treated     as   if the frame arrived on a P2P pseudo-

 wire between PE-l and PE-2.

          MAC learning on the Leaf PE for a frame that arrives on P2MP PW is done as if the frame is
          received on the P2P PW leading to the Root PE for that P2MP PW. ln this image' MAC
          Learning on PE-2 for frames that arrive on the P2MP PW LSP rooted at PE-1 is done as if
          the frame arrived on the P2P PW between PE-1 and PE-2. The L2VPN control plane is
          responsible for programming the VPLS disposition information with P2P PW information for
          M.AC learning on the P2MP LSP disposition.


 ASR 9000 Overview at       3




                                                             48
Case 2:20-cv-00015-JRG Document 1 Filed 01/21/20 Page 49 of 55 PageID #: 49




    130.                 According                      to the Cisco Configuration                 guidance, P2MP pseudo-wires are

automatically created by the Cisco 9000 Series Router between PE-I, PE-2, and PE-3 with a P

router (P-4) configured as an intermediate (or bud) node. Because P2MP pseudo-wires are

unidirectional, a separate P2MP pseudo-wire may be created in each direction if traffic is two-

way.

                   The P2MP tunnels are auto-discovered tunnelE. Ststic P2MP tunnels are not supported.
                   Static tunnel configuratlons are not used. The auto P2MP tunnel configuration must be
                   cnabled on all of the PE routers and aleo on a P router if it acts as a bud node. A bud node
                   la a mldpoint and tailend router at the aamc timc.
                   A sample topology with configuration is Ehown here. ln this topology, P2MP PWs are
                   crcatcd bctween the three PEe and a P routcr whlch acts as a bud nodc. All three PE
                   routcrc €ct as Head (for lngress trafflc) and Tail (for egrcss traffic).


ASR 9000 Overview at5-6. During auto-configuration, the PEI router is connected to the P router.

                             PEI Configuration                                           P   Configuration
                             RPloIRSP0,/CPUo              :   PEl.*rhev run              RP/'.]/RSP9/CPUtl       :   g'*rhox run
                             hosEnafie FE],                                              hostname      P


                   i lrr'!r I i,:.. rli Ltrlri t fit ly)r riiit..r/ ; / I /0
                                                                                         interf ace Gi.gabltEtherne!q /1 / L1 0
                    de:cripti<,n       cinnect€'l      P fqrter                           descriprlon connected to Pgl louter
                    ipr,l .r l lr.::;:: -1e1. ta:1,.'.iil, I : a:.:55.::11,:..'.1         ipv4 aqdress 2J9, 165.:01 .: :55 . :55. :55. ::4
                                                                                          transceiver pernit pi.c a:1


 ASR 9000 Overview at 6-8. During auto-configuration, the PE bud node router is connected to

 the PE2 router as a second link.
                   PE2 Conflguration                                                 P   Configuration
                   FrP/0 lRsP0            /cPtjil : PEI          llholt run          RF/0/RSP0/rlPuo         :   P*shoY run
                   ho:,;tn.rme PEI                                                   hostnile      P




               :   :tr r.!r,i -t-,r j.t.,ili I it. it, ! r,,.!,i,' i't,/ i          lnlelface Gj.rJabirE:heriet i I I / 1 / 1
                   'l4i;-Ir!li.,t;.        lrl:i.,.i::I !,. 1 l:)ri"r                description connected to PE: router
                    rr:i .,J.!r. . 'J,-irl.',r1.,                       i:1.   .
                                                                                     ipv4 adiress :.r9.r€5.:0i.61 :55.:55
                   i! ir, . ',;.1.: i..rnr'           t.;.r ,i l


 ASR 9000 Overview 8-10.

     13l   .                 As described above, the first output router is PE-2, the second output router is PE-

 3, the bud PE is the intermediate router (P-4), and the input router is PE-l                                                      '




                                                                                    49
Case 2:20-cv-00015-JRG Document 1 Filed 01/21/20 Page 50 of 55 PageID #: 50




                                                                                                                     lntern*tliate
                                                                                                                         roiltcr



                                      F   rst
                              Pssdo-wire                    tfrr*yFti[ttf*
                                                            t@goitiFaJ
                                                                        l!d9':F                               Link
                                                                         .a-tb*Fq
                               F{st Lrnk




                                                                                                                                       S€cond output
                                 ir coarr                                                                                                    rouler
                                    ada

                                                                                                    *lv
                                                 thrd   Lrnk

                                                     S€ond
                  lnput                         frs6rdo-vrrre
                 touter


 ASR 9000 Overview at 4 (annotations added).

     132.          During auto-configuration, the PEI router is connected to the P router (see evidence

 cited above). During auto-configuration, the P router is also connected to the PE3 router as a third

 link.
               PE3 Configuratlon                                                      P   Configuration
               p.p/   0   /RSp0/'tt,U0 : pf, 3 ; s;how run                            RP/01RsP0/CPUit            :   9lrhot. run
               horitname ['83                                                         hnstnamE            P




                                                                                :   $! !r f -r,:', .ii.t:i,1 : l:t ir.'l :," ili,./ ! / I / :
                                                                                    .lr::;,rt iI,tii.|   .,,rti,i.:i.rl t', il:.1 Ir,(ll.'t
                                                                                    lr'1 i .i i.ir',, .: Lr'!. i, ',, -',i . i ,l .):;'r, -I.r;. :r,r . '   .r




 ASR 9000 Overview at8,12.

     133.          The Cisco Configuration Guide shows the configuration of the underlying P2MP

 sub-LSP and pseudo-wires (Bridge Domain                                   -    L2VPN) confirming the link between the input

 router and Intermediate router is used for both the pseudo-wires terminating at the PE2 and PE3

 and traversing the intermediate, a.k.a. bud, router. The Loopback addresses are (identifying only

 the last octate):

     PEI: - .225



                                                                                    50
Case 2:20-cv-00015-JRG Document 1 Filed 01/21/20 Page 51 of 55 PageID #: 51




    P: -.226

    PE2: -.227

    PE3: -.228

               RP/0 /RSPO/CPUO : PE1#show                         l2vpn bridge-domain
                    Lj:jt c) f v!'Is :
                       vFI hgl bdl vfi            (utr')
                           F:MP: F.SVP-TE, Bi;I" l. Tunnel Ur-'
                           sleiEIrb,Jr:09.165.:0C.136. p-rw-id l, :jt.1te: up, Star.i.{; ldA(j adrlress(
                           llr:iglrbrr:: :09. t65.:00.137 tr,vr-iil t, :;t.rtc: \ll.]' Ijt.tiic l.llrrj a,:idte::::r,
                           fleighb<:'r:09.155.:00.31E 1'w-i,t i, .':t-atr:; tl[]' ::tali{ tlAri aciclre.'i:rr
                 PPl t,l PSP')/':'PUt) : t'El {



 ASR 9000 Overview at 14.

     134.         The PEl pseudo-wire paths are to the P router destination (209.165.200.226),the

 PE2 router destination (209.165.200.227) and to the PE3 router destination (209.165.200.228).



                     RP/0/RSP0/CPU0 :PEl*show               q>ls traffic-eng            tunneJ-s p2ry

                     I'lame:   tnnnel-mtel00 (auto-tunnel for VPLS (l2vpn))
                           Signa J-led-Name : auto_PEl_mt 100
                    Dest  ination .jurundry: (3 [tp, {i cl,runr 0 ,li:,,ab].e'l) Altiniti':          0:-:0,/[i;{f f   if
                    Arri.0-l;w  :,iisaill.rd
                    De:;tinat i,:,ti: :u1,. it 5, :0(.1. l:6
                      state: lJ!' f,.'t 03:.)l:.i5
                      I'ath ,:,pt iiln:r:
                          path':rpr-icn l.r.t,.lyrramic           l"lctj.''r,l
                    Dc:it inatiin:         101. I 65. :100. ::,-?
                      Stat€i Itl. f(,r' g0::5:41
                      Patlr {'pt irnli;
                          l:'atir .'f,ti,.,n li.r .lyr,ami,:      la,:tii'c,I
                    Deslti n.t i,:'ti: :{}i1. I rr5. :la)o, :::i
                      stJl€r: iiFi f,ir ltl:l::53
                      Path oplilrnJ:
                          f-'atlr-,:[rt;jq-'11 lt) r'lynami'-:    [:r,:tive]

 ASR 9000 Overview at l7-18.

     135.         The Path for the underlying S2L Sub-LSP confirms that the link 209.165.201.2 is

 used for both S2L LSPs           to PE2 and PE3 confirming that this link is common to first and second

 P2MP pseudo-wires.




                                                                      51
Case 2:20-cv-00015-JRG Document 1 Filed 01/21/20 Page 52 of 55 PageID #: 52




                             s2L Sub LsP: Destination 209.155.200,227 signaling status: connected
                               s2L up for: 00:25:41 (since Tue Feb 1B 04:05:25 UTc 2014)
                               sub croup ID: 2 sub Group originator ID: 209.165.20O.225
                               Path option path-option 10 dynamic (path weight 2)
                               Path info (0SPF 100 area 0)
                                   209.L65.20L.2
                                   209. 165.201,61
                                   209 . 165 .20 r .62
                                   209. L65.200 .221




                            S2l, Sub LsP:            Destination 209.165.200.228 signaling status: connected
                               s2L up for: 00122:55 (sj-nce Tue Feb 18 04:08:11 UTC 2014)
                               Sub croup ID: 4 sub croup originator ID: 209,L65.200.225
                               Path option path-option 10 dynamic (path weight 2)
                               Path info (oSPF 100 area 0)
                                  209, L65.24r.2
                                  209.165.20r .10r
                                  209.165.201 . t02
                                  209.165.200.228


    ASR 9000 Overview at l8
             Rp/{}/tist0/.il,llr)      : }.'li i   lrhow ryls traf flc-eng tunnels p2ep tabular

                                 Tlln:tp l           t,;'   I         f)Fitin.ltlrt,n                             ilr:!!   |   l'(ls               FRR I,SF             i'nth
                                    Nanie              If)                  A.l,1l:ei:t                         A,lilrejrs 5t,itc              lli,rl e Fii, lp         Pri,t

                  ^    Lunne I -nite   100 I 0ill),1            20(l , l,(5 .zt)t)   ,22i;   2   0'!   1   65 .2-{t!t      .2it5       rrl' R{:.r, li: l.-,r,j
                                                                                                                                                            I


                  ^    t unnt. I -nrLoL           00 j,li.)t')4 2Q9 . L65 . 2C0 . 2'l1 209 L81.2\r0.223                                rui.' 1.r.,.r,1", ll r.'.-t,-l
                     ^r-ufrtre.L-ml-.,.10c i0{i04 209. 1b5,20'1.229 2t).j 1.t5 . 200 . 22 5                                            ut.' ii.,,,r,.i! l'-,..i,.1
                                                                                                                                                            I



                         .rLr l-,-,'. !'.. nil- l il0 1 !lilL") 2Q 9, . 1 ('1, 2 0 0, 22|J i05,.Zir.|,22i:                             t]1.' Ilid,.r!. l'ail
                     .rt:l.r PE2-_nrt I!)fl II.rQ{lJ 2(,1'. I!5.2i:i{].22:i z,{, \ol: ,21)O.221                                        tll-, I tr.l..'t !.111
                                                                                                                                                            'I'a
                     ar.rlr., I'!lll rril l0lJ 10t04 2r)(t,li'5,2AA.225 I r)::, i65,lr)i1 .2;19                                        tll.'    Ill,l,.:t          iI
             * = arrt,-,lrati,-:3lIy ',:reite,:l l-'drkulr tunlel
             ^ = automaLi.cally ureaLerl P2MP Lunnel
             f,,F, /
                  Lr   / t(l t'0 /.j PUi_) ! PE 1 I


 ASR 9000 Overview at 20.

     136.         By making, using, offering for sale, and/or selling products in the United                                                                                    States,

 and/or importing products into the United States, including but not limited to the Cisco Accused

 Products, Cisco has injured Monarch and is liable to Monarch for directly infringing one or more

 claims of the '775 Patent, including without limitation claim 6 pursuant to 35 U.S.C. $ 271(a).

     137.         Cisco also indirectly infringesthe'775 Patent under 35 U.S.C. $ 271(b).

     138.         Cisco knowingly encourages and intends to induce infringement of the '775 Patent

 by making, using, offering for sale, and/or selling products in the United States, and/or importing




                                                                                                 52
Case 2:20-cv-00015-JRG Document 1 Filed 01/21/20 Page 53 of 55 PageID #: 53




them into the United States, including but not limited to the Cisco Accused Products, with

 knowledge and specific intention that such products will be used by its customers. For example,

 Cisco instructs its customers on how to use and implement the technology claimed in the '775

 Patent. See, €.g., ASR 9000 Overview;ASR9000 Implementation Guide.

     139.       On information and belief, Cisco was aware of the '775Patentand related Monarch

 patents invented by France Telecom, had knowledge of the infringing nature of its activities, and

 nevertheless continues its infringing activities. At least by the filing date of this Complaint, Cisco

 was aware of the infringement allegations regarding the '77 5 patent contained herein.

     140.       Cisco's infringement of the '775 Patent has been and continues to be deliberate and

 willful, and, this is therefore an exceptional   case warranting an award   of enhanced damages   and

 attorneys' fees pursuant to 35 U.S.C. $$ 284-285.

     l4l.       As a result of Cisco's infringement of the '775 Patent, Monarch has suffered
 monetary damages, and seeks recovery         in an amount adequate to        compensate   for Cisco's
 infringement, but in no event less than a reasonable royalty with interest and costs.

                                        PRAYER FOR RELIEF

     WHEREFORE, Plaintiff prays for judgment and seeks relief against Cisco and Charter              as


 follows:

     (a) For judgment that U.S. Patent Nos. 8,451,844;8,451,845; 9,019,965; and 8,130,775 have

 been and continue to be infringed by Cisco;

     (b) For judgment that U.S. Patent Nos. 8,451,844 and 8,451,845 have been and continue to be

 infringed by Charter;

     (c) For an accounting of all damages sustained by Plaintiff as the result of Cisco's and

 Charter's acts of infringement;

     (d) For finding that Cisco's and Charter's infringement is willful and enhancing damages

 pursuant to 35 U.S.C. $ 284;




                                                      53
Case 2:20-cv-00015-JRG Document 1 Filed 01/21/20 Page 54 of 55 PageID #: 54




    (e) For a mandatory future royalty payable on each and every future sale by Cisco and/or

 Charter of a product that is found to infringe one or more of the Asserted Patents and on all future

 products that are not colorably different from products found to infringe;

    (f)   For an award of attorneys' fees pursuant to 35 U.S.C. $ 285 or otherwise permitted by law;

    (g) For all costs of suit; and

    (h) For such other and further relief    as the   Court may deem just and proper.

                                      DEMAND FOR JURY TRIAL

    Pursuantto Rule 38(b) ofthe Federal Rules of CivilProcedure and LocalRule CV-38, Plaintiff

 demands a trial by   jury of this action.




 Dated: January 21,2020                           Respectfully submitted,
                                                  /s/ Max L. Tribble

                                                  Max L. Tribble Jr.
                                                  Texas Bar No. 20213950
                                                  mtribb le@susmangodfrey. com
                                                  Joseph S. Grinstein
                                                  Texas Bar No. 24002188
                                                                             .com
                                                             GODFREY          P.
                                                  1000 Louisiana Street, Suite 5100
                                                  Houston, Texas 77002
                                                  Telephone: (7 13) 651 -9366
                                                  Facsimile: (7 13) 654-6666

                                                  Steven     M. Shepard
                                                  New York Bar No. 5291232
                                                  sshepard@susmangodfrey. com
                                                  SUSMAN GODFREY L.L.P.
                                                  1301 Avenue of the Americas 32nd Floor
                                                  New York, NY 10019
                                                  Telephone: (212) 336-8330
                                                  Facsimile: (212) 336-8340

                                                  Michael F. Heim
                                                  Texas BarNo. 09380923
                                                  mheim@hpcllp.com
                                                  R. Allan Bullwinkel
                                                  Texas Bar No. 24064327
                                                  abullwinkel @hpcl lp.com


                                                        54
Case 2:20-cv-00015-JRG Document 1 Filed 01/21/20 Page 55 of 55 PageID #: 55




                                   Alden G. Harris
                                   Texas BarNo.24083138
                                   aharris@hpcllp.com
                                   HErru, PavnB & CuonusH, LLP
                                   I I I I Bagby St. Ste. 2100
                                   Houston, Texas 77002
                                   Telephone : (7 13) 221 -2000
                                   Facsimile: (7 13) 221 -2021

                                   T. John Ward, Jr.
                                   Texas BarNo. 00794818
                                   E-mail: jw@wsfirm.com
                                   Claire Abernathy Henry
                                   Texas Bar No. 24053063
                                   E-mail : Claire@wsfi rm.com
                                   WARD, SMITH & HILL, PLLC
                                   1507   Bill Owens Pkwy.
                                   Longview, Texas 75604
                                   Telephone: (903) 7 57 -6400
                                   Facsimile: (903) 7 57 -2323

                                   S. Calvin Capshaw,III
                                   Texas Bar No. 03783900
                                   Capshaw DeRieux LLP
                                   114 E. Commerce Avenue
                                   Gladewater , TX 7 5647
                                   Phone: (903)845-5770
                                   Email : ccapshaw@capshawlaw.com

                                   ATTORI\EYS FOR MONARCH
                                   NETWORKING SOLUTIONS LLC




                                          55
